Exhibit 10.2
CONFORMED COPY
SWISHER HYGIENE INC.
- and -
CLARUS SECURITIES INC.
- and -
BROADBAND CAPITAL MANAGEMENT LLC
- and -
TD SECURITIES INC.
- and -
EQUITY FINANCIAL TRUST COMPANY
- and -
CONTINENTAL STOCK TRANSFER & TRUST CO.
SUBSCRIPTION RECEIPT AGREEMENT
Providing for the Issue of
Subscription Receipts
Dated February 23, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1 INTERPRETATION     2  
  1.1
  Definitions     2  
  1.2
  Headings     6  
  1.3
  References     6  
  1.4
  Certain Rules of Interpretation     7  
  1.5
  Day Not a Business Day     7  
  1.6
  Applicable Law     7  
  1.7
  Conflict     7  
  1.8
  Currency     7  
  1.9
  Severability     7  
  1.10
  English Language     7  
   
            Article 2 ISSUE OF SUBSCRIPTION RECEIPTS     8  
  2.1
  Issue of Subscription Receipts     8  
  2.2
  Payment Acknowledgement     8  
  2.3
  Terms of Subscription Receipts     9  
  2.4
  Fractional Subscription Receipts     10  
  2.5
  Register for Subscription Receipts     10  
  2.6
  Registers Open for Inspection     10  
  2.7
  Receiptholder not a Shareholder     10  
  2.8
  Subscription Receipts to Rank Pari Passu     10  
  2.9
  Signing of Subscription Receipt Certificates     11  
  2.10
  Certification by the Subscription Receipt Agent     11  
  2.11
  Issue in Substitution for Subscription Receipt Certificates Lost, etc.     11
 
  2.12
  Exchange of Subscription Receipt Certificates     12  
  2.13
  Transfer and Registration of Subscription Receipts     12  
  2.14
  Legends     14  
  2.15
  Proceeds to be Placed in Escrow     16  
  2.16
  Subscription Receipts and Trading     16  
  2.17
  Cancellation of Surrendered Subscription Receipt Certificates     16  
   
            Article 3 ISSUANCE OF UNDERLYING COMMON SHARES     17  
  3.1
  Notice of Acquisition     17  
  3.2
  Release of Escrowed Funds     17  
  3.3
  Issue of Underlying Common Shares     18  
  3.4
  Fractions     18  
  3.5
  Payment on Termination     18  
  3.6
  Additional Payments by the Company     19  
   
            Article 4 RIGHTS OF THE COMPANY AND COVENANTS     19  
  4.1
  Optional Purchases by the Company     19  
  4.2
  General Covenants     20  
  4.3
  Remuneration, Expenses and Indemnification     20  
  4.4
  Performance of Covenants     21  
  4.5
  Accounting     21  
  4.6
  Regulatory Matters     22  

-i-



--------------------------------------------------------------------------------



 



             
  4.7
  Payments by the Subscription Receipt Agent and the U.S. Escrow Agent     22  
   
            Article 5 ADJUSTMENTS     23  
  5.1
  Definitions     23  
  5.2
  Adjustment     23  
  5.3
  Determination by the Company’s Auditors     25  
  5.4
  Certificate of Adjustment     25  
  5.5
  Notice of Special Matters     25  
  5.6
  No Action after Notice     25  
  5.7
  Proceedings Prior to any Action Requiring Adjustment     25  
  5.8
  Protection of Subscription Receipt Agent     26  
   
            Article 6 INVESTMENT OF ESCROWED FUNDS     26  
  6.1
  Investment of Escrowed Funds     26  
  6.2
  Segregation of Proceeds     27  
  6.3
  Third Party Interest     27  
   
            Article 7 ENFORCEMENT     27  
  7.1
  Suits by Receiptholders     27  
  7.2
  Immunity of Shareholders, etc.     28  
  7.3
  Limitation of Liability     28  
   
            Article 8 MEETINGS OF RECEIPTHOLDERS     28  
  8.1
  Right to Convene Meetings     28  
  8.2
  Notice     28  
  8.3
  Chairperson     29  
  8.4
  Quorum     29  
  8.5
  Power to Adjourn     29  
  8.6
  Show of Hands     29  
  8.7
  Poll and Voting     29  
  8.8
  Regulations     30  
  8.9
  Company, Subscription Receipt Agent and U.S. Escrow Agent may be Represented  
  31  
  8.10
  Powers Exercisable by Special Resolution     31  
  8.11
  Meaning of Special Resolution     32  
  8.12
  Powers Cumulative     33  
  8.13
  Minutes     33  
  8.14
  Instruments in Writing     33  
  8.15
  Binding Effect of Resolutions     33  
   
            Article 9 SUPPLEMENTAL AGREEMENTS     34  
  9.1
  Provision for Supplemental Agreements for Certain Purposes     34  
   
            Article 10 CONCERNING THE SUBSCRIPTION RECEIPT AGENT AND THE U.S.
ESCROW AGENT     35  
  10.1
  Rights and Duties     35  
  10.2
  Documents, etc. Held     36  
  10.3
  Actions to Protect Interest     36  
  10.4
  Not Required to Give Security     36  

-ii-



--------------------------------------------------------------------------------



 



             
  10.5
  Protection     37  
  10.6
  Replacement; Successor by Acquisition     38  
  10.7
  Conflict of Interest     39  
  10.8
  Acceptance of Appointment     39  
  10.9
  Not to be Appointed Receiver     40  
  10.10
  Anti-Money Laundering and Privacy     40  
   
            Article 11 GENERAL     41  
  11.1
  Notice     41  
  11.2
  Notice to Receiptholders     42  
  11.3
  Ownership of Subscription Receipts     43  
  11.4
  Proof of Execution of Instruments     43  
  11.5
  Satisfaction and Discharge of Agreement     44  
  11.6
  Provisions of Agreement and Subscription Receipts for the Sole Benefit of
Parties and Receiptholders     44  
  11.7
  Effect of Execution     44  
  11.8
  Time of Essence     44  
  11.9
  Counterparts     44  

-iii-



--------------------------------------------------------------------------------



 



SUBSCRIPTION RECEIPT AGREEMENT
THIS SUBSCRIPTION RECEIPT AGREEMENT made as of the 23rd day of February, 2011.
AMONG:
SWISHER HYGIENE INC., a company existing under the laws of the State of Delaware
(the “Company”)
AND:
CLARUS SECURITIES INC., a company existing under the laws of the Province of
Ontario
(“Clarus”)
AND:
BROADBAND CAPITAL MANAGEMENT LLC, a limited liability company existing under the
laws of the State of New York
(“Broadband”)
AND:
TD SECURITIES INC., a company existing under the laws of the Province of Ontario
(“TD Securities”)
AND:
EQUITY FINANCIAL TRUST COMPANY, a trust company existing under the laws of
Canada (hereinafter referred to as the “Subscription Receipt Agent”)
AND:
CONTINENTAL STOCK TRANSFER & TRUST CO., a trust company existing under the laws
of the State of New York (hereinafter referred to as the “U.S. Escrow Agent”)
WHEREAS the Company is proposing to issue and sell Subscription Receipts
representing the right to receive, among other things, Underlying Common Shares;
AND WHEREAS the Company has entered into the Acquisition Agreement;

-1-



--------------------------------------------------------------------------------



 



AND WHEREAS pending release in accordance with the terms of this Agreement, the
Proceeds are to be delivered, held and invested by the Escrow Agents in the
manner set forth herein;
AND WHEREAS the Company and Clarus, Broadband and TD Securities (collectively,
the “Agents”), have agreed that on the Acquisition Closing Date (provided that
it occurs prior to the Termination Time), each holder of Subscription Receipts
shall automatically receive, without the payment of any additional consideration
and without any further action, (a) one Underlying Common Share (subject to
adjustment in certain circumstances as herein provided) for each Subscription
Receipt held by the Receiptholder and (b) on the Special Payment Date, the
Special Payment, if any, less applicable withholding taxes, if any;
AND WHEREAS if Termination occurs, each Subscription Receipt shall be
automatically terminated and cancelled and each Receiptholder of record as of
the Termination Date shall be entitled to receive at the Termination Payment
Date from the Subscription Receipt Agent or the U.S. Escrow Agent, as
applicable, without any further action, the Subscription Receipt Price in
respect of such Receiptholder’s Subscription Receipts, together with such
Receiptholder’s pro rata share of Canadian Earned Interest or U.S. Earned
Interest, as applicable, less applicable withholding taxes, if any;
AND WHEREAS all things necessary have been done and performed to make the
Subscription Receipts, when certified by the Subscription Receipt Agent and
issued as provided in this Agreement, legal, valid and binding obligations of
the Company with the benefits and subject to the terms of this Agreement;
AND WHEREAS the foregoing recitals are by the Company, and not by the
Subscription Receipt Agent or the U.S. Escrow Agent.
NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration
mutually given and received, the receipt and sufficiency of which is hereby
acknowledged, it is hereby agreed and declared as follows:
ARTICLE 1
INTERPRETATION

1.1   Definitions

In this Agreement and the recitals, unless there is something in the subject
matter or context inconsistent therewith or unless otherwise expressly provided,
the following terms shall have the respective meanings set out below and
grammatical variations of such terms shall have corresponding meanings:

  (a)   “1933 Act” means the United States Securities Act of 1933, as amended;  
  (b)   “Acquisition” means the acquisition of Choice Environmental Services,
Inc. with and into a subsidiary of the Company pursuant to the Acquisition
Agreement and announced by the Company on February 14, 2011;

-2-



--------------------------------------------------------------------------------



 



  (c)   “Acquisition Agreement” means the agreement and plan of merger dated as
of February 13, 2011 between the Company, a subsidiary of the Company and Choice
Environmental Services, Inc.;     (d)   “Acquisition Closing Date” means the
date on which the proposed Acquisition is completed;     (e)   “Acquisition
Closing Time” means the time on the Acquisition Closing Date at which the
Acquisition is completed;     (f)   “Acquisition Notice” means a notice in
substantially the form set forth in Schedule B hereto, executed by the Company
and Clarus, on behalf of the Agents;     (g)   “Affiliate” has the meaning set
out in National Instrument 45-106 — Prospectus and Registration Exemptions;    
(h)   “Agency Agreement” means the agency agreement dated February 23, 2011
among the Company and the Agents in respect of the Private Placement;     (i)  
“Agents” has the meaning attributed thereto in the recitals to this Agreement;  
  (j)   “Agreement” means this agreement, as amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof;     (k)  
“Applicable Securities Laws” means the Canadian Securities Laws and the U.S.
Securities Laws;     (l)   “Broadband” has the meaning attributed thereto in the
preamble to this Agreement;     (m)   “Business Day” means a day other than a
Saturday, Sunday or any other day on which the principal chartered banks located
in Toronto, Ontario or Charlotte, North Carolina are not open for business;    
(n)   “Canadian Earned Interest” means the interest or other income actually
earned and paid on the investment of the Canadian Proceeds from the date hereof
to, but not including, the earlier to occur of (i) the Acquisition Closing Date
and (ii) the Termination Date;     (o)   “Canadian Escrowed Funds” means an
amount equal to the sum of (i) the Canadian Proceeds and (ii) any investments
acquired from time to time with such funds, including the Canadian Earned
Interest;     (p)   “Canadian Proceeds” means the aggregate Subscription Receipt
Price for the offering of Subscription Receipts from Canadian and non-U.S.
resident Receiptholders;

-3-



--------------------------------------------------------------------------------



 



  (q)   “Canadian Securities Laws” means the securities laws, regulations,
rules, rulings and orders in each of the provinces of Canada, and the notices,
policies and written interpretations issued by the securities regulatory
authorities in each of the provinces of Canada;     (r)   “Clarus” has the
meaning attributed thereto in the preamble to this Agreement;     (s)   “Closing
Date” means February 23, 2011, or such other date as may be agreed upon by the
Company and the Agents as the closing date of the Private Placement;     (t)  
“Common Shares” means the shares of common stock of the Company, U.S. $0.001 par
value per share and evidencing an equal undivided beneficial interest in the
Company;     (u)   “Company” has the meaning attributed thereto in the preamble
to this Agreement;     (v)   “Designated Office” means the principal stock
transfer office of the Subscription Receipt Agent from time to time in Toronto,
Ontario;     (w)   “Escrowed Agents’ Fee” means the amount of $0.2375 per
Subscription Receipt, representing the total fee payable to the Agents pursuant
to the Agency Agreement;     (x)   “NASDAQ” means the NASDAQ Global Market;    
(y)   “Person” means and includes individuals, corporations, limited
partnerships, general partnerships, joint stock companies, limited liability
companies, joint ventures, associations, trusts, banks, trust companies, pension
funds, business trusts or other organizations, whether or not legal entities and
governments, governmental agencies and political subdivisions thereof;     (z)  
“Private Placement” means the private placement of Subscription Receipts
contemplated by the Agency Agreement;     (aa)   “Proceeds” means the Canadian
Proceeds and the U.S. Proceeds;     (bb)   “Receiptholders” or “holders” means
the persons who are registered owners of Subscription Receipts;     (cc)  
“Receiptholders’ Request” means an instrument signed in one or more counterparts
by Receiptholders representing in the aggregate not less than 25% of the
aggregate number of Subscription Receipts then outstanding, requesting the
Subscription Receipt Agent to take some action or proceeding specified therein;
    (dd)   “Shareholders” means the holders from time to time of Common Shares;

-4-



--------------------------------------------------------------------------------



 



  (ee)   “Special Payment” means an amount per Subscription Receipt equal to the
amount per Common Share of any cash dividends for which record dates have
occurred during the period from and including the date hereof to the Acquisition
Closing Date, if any;     (ff)   “Special Payment Date” means the later of
(i) the second Business Day following the Acquisition Closing Date and (ii) the
date of payment of the relevant cash dividend on the Common Shares as determined
by the board of directors of the Company;     (gg)   “Subscription Receipt
Agent” has the meaning attributed thereto in the preamble to this Agreement;    
(hh)   “Subscription Receipt Certificate” means certificates evidencing
Subscription Receipts substantially in the form attached as Schedule A hereto
with such appropriate insertions, deletions, substitutions and variations as may
be required or permitted by the terms of this Agreement or as may be required to
comply with any law or the rules of any securities exchange or as may be
consistent with the terms of this Agreement and as the Company may deem
necessary or desirable;     (ii)   “Subscription Receipt Price” means $4.75 per
Subscription Receipt for all Subscription Receipts issued under the Private
Placement;     (jj)   “Subscription Receipts” means the subscription receipts of
the Company issued and certified hereunder and from time to time outstanding,
each Subscription Receipt evidencing the rights provided for herein;     (kk)  
“TD Securities” has the meaning attributed thereto in the preamble to this
Agreement;     (ll)   “Termination” means if (i) the Company announces to the
public that it no longer intends to complete the Acquisition prior to the
Termination Time, (ii) the Acquisition Closing Date does not occur on or before
the Termination Time or (iii) the Acquisition Agreement or any amendment has
been terminated at any time prior to the Termination Time for any reason;    
(mm)   “Termination Date” means the date on which any event of Termination
occurs;     (nn)   “Termination Payment Date” means the second Business Day
following the Termination Date;     (oo)   “Termination Time” means 11:59 p.m.
(Toronto time) on March 31, 2011;     (pp)   “TSX” means the Toronto Stock
Exchange;     (qq)   “Underlying Common Shares” means the Common Shares issuable
to holders of Subscription Receipts without payment of additional consideration
on the Acquisition Closing Date (provided that it occurs prior to the
Termination Time);

-5-



--------------------------------------------------------------------------------



 



  (rr)   “United States” means the United States of America, its territories and
possessions, any State of the United States of America and the District of
Columbia;     (ss)   “U.S. Earned Interest” means the interest or other income
actually earned and paid on the investment of the U.S. Proceeds from the date
hereof to, but not including, the earlier to occur of (i) the Acquisition
Closing Date and (ii) the Termination Date;     (tt)   “U.S. Escrow Agent” has
the meaning attributed thereto in the preamble to this Agreement;     (uu)  
“U.S. Escrowed Funds” means an amount equal to the sum of (i) the U.S. Proceeds
and (ii) any investments acquired from time to time with such funds, including
the U.S. Earned Interest;     (vv)   “U.S. Proceeds” means the aggregate
Subscription Receipt Price for the offering of Subscription Receipts from U.S.
resident Receiptholders;     (ww)   “U.S. Securities Laws” means all applicable
securities legislation in the United States, including without limitation, the
1933 Act, the United States Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, and any applicable state
securities laws; and     (xx)   “written request of the Company”, “written
consent of the Company”, “written direction of the Company” and “certificate of
the Company” means, respectively, a written request, consent, direction or
certificate signed in the name of the Company by any one or more of the officers
or directors of the Company and may consist of one or more instruments so
executed and any other documents referred to herein which is required or
contemplated to be provided or given by the Company.

1.2   Headings

The headings, the table of contents and the division of this Agreement into
Articles and Sections are for convenience of reference only and shall not affect
the interpretation of this Agreement.

1.3   References

Unless otherwise specified in this Agreement:

  (a)   references to Articles, Sections and Schedules are to Articles Sections,
and Schedules in this Agreement;     (b)   “hereto”, “herein”, “hereby”,
“hereunder”, “hereof” and similar expressions, without reference to a particular
provision, refer to this Agreement; and

-6-



--------------------------------------------------------------------------------



 



  (c)   where the word “including” or “includes” is used in this Agreement, it
means “including (or includes) without limitation”.

1.4   Certain Rules of Interpretation

Unless otherwise specified in this Agreement:

  (a)   the singular includes the plural and vice versa; and     (b)  
references to any gender shall include references to all genders.

1.5   Day Not a Business Day

In the event that any day on or before which any action is required to be taken
hereunder is not a Business Day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a Business
Day.

1.6   Applicable Law

This Agreement and the Subscription Receipts shall be governed by and construed
in accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

1.7   Conflict

In the event of a conflict or inconsistency between a provision in the body of
this Agreement and in any Subscription Receipt Certificate issued hereunder, the
provision in the body of this Agreement shall prevail to the extent of the
inconsistency.

1.8   Currency

All dollar amounts expressed in this Agreement and in the Subscription Receipts
are in lawful money of Canada and all payments required to be made hereunder and
thereunder shall be made in Canadian dollars, except for as specifically set out
herein.

1.9   Severability

Each of the provisions in this Agreement is distinct and severable and a
declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any of the other provisions hereof.

1.10   English Language

Each of the parties hereto hereby acknowledges that it has consented to and
requested that this Agreement and all documents relating hereto, including,
without limiting the generality of the foregoing, the form of Subscription
Receipt Certificate attached hereto as Schedule A, be drawn up in the English
language only. Les parties aux présentes reconnaissent avoir accepté et exigé
que la présente convention et tous les documents s’y rapportant, y compris, sans
restreindre la portée générale de ce qui précède, le certificat représentant les
reçus de souscription qui figurent à l’annexe A, soient rédigés en langue
anglaise seulement.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 2
ISSUE OF SUBSCRIPTION RECEIPTS

2.1   Issue of Subscription Receipts

An aggregate of up to 12,262,500 Subscription Receipts providing for the right,
in certain circumstances, as provided herein, to acquire an aggregate of up to
12,262,500 Underlying Common Shares (subject to adjustment in certain
circumstances as herein provided) are hereby created and authorized to be issued
by the Company for a price per Subscription Receipt equal to the Subscription
Receipt Price, and Subscription Receipt Certificates shall be executed by or on
behalf of the Company, certified by or on behalf of the Subscription Receipt
Agent and delivered in accordance with this Agreement.

2.2   Payment Acknowledgement

  (a)   The Subscription Receipt Agent hereby:

  (i)   acknowledges the receipt of Canadian Proceeds in the amount of
$51,596,875 from Clarus;     (ii)   confirms that the Canadian Proceeds referred
to in Section 2.2(a)(i) shall be immediately deposited by the Subscription
Receipt Agent in one or more interest-bearing trust accounts in accordance with
Section 6.1 and, pending the Acquisition Closing Date, will be invested in
accordance with Section 6.1; and     (iii)   confirms that Subscription Receipt
Certificates have been issued, in accordance with written directions of the
Company, representing the Subscription Receipts created and issued pursuant to
Section 2.1.

  (b)   The U.S. Escrow Agent hereby:

  (i)   acknowledges the receipt of U.S. Proceeds in the amount of $6,650,000;
and     (ii)   confirms that the U.S. Proceeds referred to in Section 2.2(b)(i)
shall be immediately deposited by the U.S. Escrow Agent in one or more
interest-bearing trust accounts in accordance with Section 6.1 and, pending the
Acquisition Closing Date, will be invested in accordance with Section 6.1.

  (c)   The Company hereby:

  (i)   acknowledges that the amount received by the Subscription Receipt Agent
pursuant to Section 2.2(a)(i) and the amount received by the U.S. Escrow Agent
pursuant to Section 2.2(b)(i) represent payment in full by the Agents of the
Subscription Receipt Price for an aggregate of 12,262,500 Subscription Receipts;

-8-



--------------------------------------------------------------------------------



 



  (ii)   irrevocably directs the Subscription Receipt Agent to retain the
Canadian Proceeds and the U.S. Escrow Agent to retain the U.S. Proceeds, each in
accordance with the terms of this Agreement pending payment of such amounts in
accordance with the terms of this Agreement; and     (iii)   irrevocably directs
the Subscription Receipt Agent, concurrently with the execution and delivery of
this Agreement, to certify, countersign and deliver Subscription Receipt
Certificates representing an aggregate of 12,262,500 Subscription Receipts, in
accordance with written directions from the Company.

  (d)   The Agents hereby:

  (i)   acknowledge receipt of the Subscription Receipt Certificates
representing 12,262,500 Subscription Receipts;     (ii)   irrevocably direct the
Subscription Receipt Agent to retain the total amount received by the
Subscription Receipt Agent in respect of 10,862,500 Subscription Receipts in
accordance with the terms of this Agreement pending payment of such amount in
accordance with the terms of this Agreement; and     (iii)   irrevocably direct
the U.S. Escrow Agent to retain the total amount received by the U.S. Escrow
Agent in respect of 1,400,000 Subscription Receipts in accordance with the terms
of this Agreement pending payment of such amount in accordance with the terms of
this Agreement.

2.3   Terms of Subscription Receipts

Each Subscription Receipt shall evidence the right of the holder of record as of
the Acquisition Closing Date or the Termination Date, as applicable, to receive,
without payment of additional consideration and without any further action:

  (a)   if the Acquisition Closing Time occurs on or before the Termination
Time: (i) at the Acquisition Closing Time, one Underlying Common Share (subject
to adjustments in certain circumstances as herein provided) from the Company,
and (ii) on the Special Payment Date, the Special Payment, if any, less
applicable withholding taxes, if any; and     (b)   if Termination occurs, on
the Termination Payment Date, an amount equal to the sum of the Subscription
Receipt Price and a pro rata share of the Canadian Earned Interest in the case
of Canadian and non-U.S. resident Receiptholders or the U.S. Earned Interest in
the case of U.S. resident Receiptholders less applicable withholding taxes, if
any,

all in the manner and on the terms and conditions set forth in this Agreement.
References in this Agreement to the issuance of Underlying Common Shares “in
exchange” for Subscription Receipts are intended only to reflect the issuance of
such Underlying Common Shares in

-9-



--------------------------------------------------------------------------------



 



accordance with the rights of Receiptholders to receive such Underlying Common
Shares hereunder.

2.4   Fractional Subscription Receipts

Notwithstanding anything herein contained, the Company shall not be required to
issue fractions of Subscription Receipts. In lieu of fractional Subscription
Receipts, the total number of Subscription Receipts to be issued to a holder
shall be rounded down to the nearest whole number of Subscription Receipts, with
no cash payment being made for the fractional Subscription Receipt.

2.5   Register for Subscription Receipts

The Company hereby appoints the Subscription Receipt Agent as registrar of the
Subscription Receipts, and the Company shall cause to be kept by the
Subscription Receipt Agent at the Designated Office, a securities register in
which shall be entered the names and addresses of holders of Subscription
Receipts and the other particulars, prescribed by law, of the Subscription
Receipts held by them. The Company shall also cause to be kept by the
Subscription Receipt Agent at the Designated Office, the register of transfers,
and may also cause to be kept by the Subscription Receipt Agent, branch
registers of transfers in which shall be recorded the particulars of the
transfers of Subscription Receipts, registered in that branch register of
transfers.

2.6   Registers Open for Inspection

The registers hereinbefore referred to shall be open at all reasonable times
during regular business hours of the Subscription Receipt Agent on any Business
Day for inspection by the Company, the Agents or any Receiptholder. The
Subscription Receipt Agent shall, from time to time when requested to do so by
the Company, furnish the Company with a list of the names and addresses of
Receiptholders entered in the registers kept by the Subscription Receipt Agent
and showing the number of Subscription Receipts held by each such holder.

2.7   Receiptholder not a Shareholder

Nothing in this Agreement or in the holding of a Subscription Receipt, other
than the Special Payment and other than as set forth in Section 5.2, shall at
any time confer or be construed as conferring upon a Receiptholder any right or
interest whatsoever as a Shareholder, including, but not limited to, the right
to vote at, to receive notice of, or to attend meetings of Shareholders, or the
right to receive dividends, distributions or any continuous disclosure materials
of the Company. Receiptholders are entitled to exercise only those rights
expressly provided for in the Subscription Receipt Certificates and this
Agreement on the terms and conditions set forth herein.

2.8   Subscription Receipts to Rank Pari Passu

All Subscription Receipts shall rank pari passu amongst themselves whatever may
be the actual date(s) of issue of same.

-10-



--------------------------------------------------------------------------------



 



2.9   Signing of Subscription Receipt Certificates

The Subscription Receipt Certificates shall be signed by any director or officer
of the Company on behalf of the Company. The signature of such director or
officer of the Company may be mechanically reproduced in facsimile and
Subscription Receipt Certificates bearing such facsimile signature shall,
subject to Section 2.10, be binding upon the Company as if they had been
manually signed by such director or officer of the Company. Notwithstanding that
the Person whose manual or facsimile signature appears on any Subscription
Receipt Certificate, as such director or officer may no longer hold such
position at the date of such Subscription Receipt Certificate or at the date of
certification or delivery thereof, any Subscription Receipt Certificate signed
as aforesaid shall, subject to Section 2.10, be valid and binding upon the
Company and the Receiptholder thereof shall be entitled to the benefits of this
Agreement.

2.10   Certification by the Subscription Receipt Agent

  (a)   No Subscription Receipt Certificate shall be issued or, if issued, shall
be valid for any purpose or entitle the holder to the benefits hereof until it
has been certified by manual or facsimile signature by or on behalf of the
Subscription Receipt Agent, and such certification by the Subscription Receipt
Agent upon any Subscription Receipt Certificate shall be conclusive evidence as
against the Company that the Subscription Receipt Certificate so certified has
been duly issued hereunder and that the holder is entitled to the benefits
hereof.     (b)   The certification of the Subscription Receipt Agent on
Subscription Receipt Certificates issued hereunder shall not be construed as a
representation or warranty by the Subscription Receipt Agent as to the validity
of this Agreement or the Subscription Receipt Certificates (except the due
certification thereof) and the Subscription Receipt Agent shall in no respect be
liable or answerable for the use made of the Subscription Receipt Certificates
or any of them or of the consideration therefor except as otherwise specified
herein. The certificate by or on behalf of the Subscription Receipt Agent on
Subscription Receipt Certificates shall constitute a representation and warranty
by the Subscription Receipt Agent that the said Subscription Receipt
Certificates have been duly certified by or on behalf of the Subscription
Receipt Agent pursuant to the provisions of this Agreement.

2.11   Issue in Substitution for Subscription Receipt Certificates Lost, etc.

  (a)   In case any of the Subscription Receipt Certificates shall become
mutilated or be lost, destroyed or stolen, the Company, subject to applicable
law (including Applicable Securities Laws) and compliance with Section 2.11(b),
shall issue and thereupon the Subscription Receipt Agent shall certify and
deliver, a new Subscription Receipt Certificate of like tenor as the one
mutilated, lost, destroyed or stolen in exchange for and in place of and upon
cancellation of such mutilated Subscription Receipt Certificate, or in lieu of
and in substitution for such lost, destroyed or stolen Subscription Receipt
Certificate, and the substituted Subscription Receipt Certificate shall be in a
form approved by the Subscription

-11-



--------------------------------------------------------------------------------



 



      Receipt Agent and shall be entitled to the benefits hereof and shall rank
equally in accordance with its terms with all other Subscription Receipt
Certificates issued or to be issued hereunder.     (b)   The applicant for the
issue of a new Subscription Receipt Certificate pursuant to this Section 2.11
shall bear the cost of the issue thereof and in case of loss, destruction or
theft shall, as a condition precedent to the issue thereof, furnish to the
Company and to the Subscription Receipt Agent such evidence of ownership and of
the loss, destruction or theft of the Subscription Receipt Certificate so lost,
destroyed or stolen as shall be satisfactory to the Company and to the
Subscription Receipt Agent each in their sole discretion, and such applicant may
also be required to furnish an indemnity or surety bond in an amount and form
satisfactory to the Company and the Subscription Receipt Agent, each in their
sole discretion, and shall pay the reasonable charges of the Company and the
Subscription Receipt Agent in connection therewith.

2.12   Exchange of Subscription Receipt Certificates

  (a)   Subscription Receipt Certificates may, upon compliance with the
reasonable requirements of the Subscription Receipt Agent, be exchanged for
another Subscription Receipt Certificate(s) entitling the holder thereof to, in
the aggregate, the same number of Subscription Receipts as represented by the
Subscription Receipt Certificates so exchanged.     (b)   Subscription Receipt
Certificates may be surrendered for exchange only at the Designated Office of
the Subscription Receipt Agent during regular business hours of the Subscription
Receipt Agent.     (c)   Except as otherwise herein provided, the Subscription
Receipt Agent may charge to the holder requesting an exchange a reasonable sum
for each new Subscription Receipt Certificate issued in exchange for the
existing Subscription Receipt Certificate(s). Payment of such charges and
reimbursement of the Subscription Receipt Agent or the Company for any and all
stamp taxes or governmental or other charges required to be paid shall be made
by such holder as a condition precedent to such exchange.

2.13   Transfer and Registration of Subscription Receipts

  (a)   The Subscription Receipts may only be transferred on the register kept
at the Designated Office of the Subscription Receipt Agent by the holder or its
legal representatives or its attorney duly appointed by an instrument in
writing. Upon surrender for registration of transfer of Subscription Receipts at
the Designated Office of the Subscription Receipt Agent, the Company shall issue
and thereupon the Subscription Receipt Agent shall certify and deliver a new
Subscription Receipt Certificate of like tenor in the name of the designated
transferee. If less than all the Subscription Receipts evidenced by the
Subscription Receipt Certificate(s) so surrendered are transferred, the
transferor shall be entitled to

-12-



--------------------------------------------------------------------------------



 



      receive, in the same manner, a new Subscription Receipt Certificate
registered in its name evidencing the Subscription Receipts not transferred.
However, notwithstanding the foregoing, Subscription Receipts shall only be
transferred upon:

  (i)   payment to the Subscription Receipt Agent of a reasonable sum for each
new Subscription Receipt Certificate issued upon such transfer, and
reimbursement of the Subscription Receipt Agent or the Company for any and all
stamp taxes or governmental or other charges required to be paid in respect of
such transfer;     (ii)   compliance with the legends set out in Section 2.14,
and with the requirements set out in Section 2.14 for the removal of such
legends, as the case may be; and     (iii)   such reasonable requirements as the
Subscription Receipt Agent may prescribe and as may be required by the terms of
this Agreement,     and all such transfers shall be duly noted in such register
by the Subscription Receipt Agent.

  (b)   The Company and the Subscription Receipt Agent will deem and treat the
registered owner of any Subscription Receipt as the beneficial owner thereof for
all purposes and neither the Company nor the Subscription Receipt Agent shall be
affected by any notice to the contrary.     (c)   The transfer register in
respect of Subscription Receipts shall be closed effective as of the Acquisition
Closing Time, or, as the case may be, 5:00 p.m. (Toronto time) on the
Termination Date at the Designated Office. Trades settling after the Acquisition
Closing Date will be completed by the delivery of Underlying Common Shares.    
(d)   The Subscription Receipt Agent will promptly advise the Company of any
requested transfer of Subscription Receipts. The Company will be entitled, and
may direct, the Subscription Receipt Agent, to refuse to recognize any transfer,
or enter the name of any transferee, of any Subscription Receipts on the
registers referred to in this Article 2, if the Company determines, acting
reasonably, such transfer would constitute a violation of the securities laws of
any jurisdiction or the rules, regulations or policies of any regulatory
authority having jurisdiction, or would be contrary to the terms of this
Agreement.     (e)   Subject to the provisions of this Agreement and applicable
law (including Applicable Securities Laws), Receiptholders shall be entitled to
the rights and privileges attaching to the Subscription Receipts. Either (i) the
issue of Underlying Common Shares by the Company and the payment by the
Subscription Receipt Agent and the U.S. Escrow Agent, as applicable, of the
applicable Special Payment, if any, each less applicable withholding taxes, if
any, as provided in Section 3.2 or (ii)(A) in the case of a Canadian or non-U.S.
resident

-13-



--------------------------------------------------------------------------------



 



      Receiptholder, the reimbursement of the Canadian Proceeds and the payment
of the Canadian Earned Interest by the Subscription Receipt Agent, less
applicable withholding taxes, if any, as provided in Section 3.5 or (B) in the
case of a U.S. resident Receiptholder, the reimbursement of the U.S. Proceeds
and the payment of the U.S. Earned Interest by the U.S. Escrow Agent, less
applicable withholding taxes, if any, as provided in Section 3.5, all in
accordance with the terms and conditions herein contained, shall discharge all
responsibilities of the Company, the Subscription Receipt Agent and the U.S.
Escrow Agent with respect to such Subscription Receipts, and none of the
Company, the Subscription Receipt Agent or the U.S. Escrow Agent shall be bound
to inquire into the title of a Receiptholder.

2.14   Legends

      Each Subscription Receipt Certificate and each Subscription Receipt
Certificate issued in exchange therefor or in substitution thereof will bear, as
of the Closing Date, the following legends substantially in the following form:
        THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR
ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES,
AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S.
SECURITIES ACT IF AVAILABLE, (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY STATE SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT, IN
CONNECTION WITH A TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, AN OPINION OF
COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN
PROVIDED TO THE COMPANY TO SUCH EFFECT.         UNLESS PERMITTED UNDER
SECURITIES LEGISLATION AND CONSENTED TO BY SWISHER HYGIENE INC. AND CLARUS
SECURITIES INC., THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE
JUNE 24, 2011.

-14-



--------------------------------------------------------------------------------



 



  (a)   Each certificate representing Underlying Common Shares issued to
Receiptholders will bear, the following legend substantially in the following
form:         THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES,
AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S.
SECURITIES ACT IF AVAILABLE, (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY STATE SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT, IN
CONNECTION WITH A TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, AN OPINION OF
COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN
PROVIDED TO THE COMPANY TO SUCH EFFECT.     (b)   Each certificate representing
Underlying Common Shares issued to Receiptholders will bear, if issued prior to
the date that is four months after the Closing Date, the following legends
substantially in the following form:         THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE LISTED ON THE TORONTO STOCK EXCHANGE (“TSX”); HOWEVER, THE SAID
SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES OF THE TSX SINCE THEY ARE NOT
FREELY TRANSFERABLE, AND CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH
SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON THE TSX.    
    UNLESS PERMITTED UNDER SECURITIES LEGISLATION AND CONSENTED TO BY SWISHER
HYGIENE INC. AND CLARUS SECURITIES INC., THE HOLDER OF THIS SECURITY MUST NOT
TRADE THE SECURITY BEFORE JUNE 24, 2011.     (c)   The parties hereby
acknowledge and agree that the Subscription Receipts are “restricted securities”
as defined in Rule 144 under the 1933 Act and may not be reoffered or resold,
pledged or otherwise transferred except: (i) to the Company; (ii) outside the
United States in accordance with Rule 904 of Regulation S under the 1933 Act, if
available, and subject to Rule 905 of Regulation S under the 1933

-15-



--------------------------------------------------------------------------------



 



      Act, and in compliance with applicable Canadian and provincial laws and
regulations; (iii) inside the United States in accordance with (A) the exemption
from registration under the 1933 Act provided by Rule 144 thereunder, if
available, or (B) another exemption from the registration requirements of the
1933 Act and in compliance with applicable Canadian and provincial laws and
regulations; or (iv) under an effective registration statement under the 1933
Act, and in each case in accordance with any applicable state securities laws in
the United States or securities laws of any other applicable jurisdiction.    
(d)   Notwithstanding Section 2.14(a) and 2.14(b), if the Subscription Receipts
are being sold pursuant to section (D) of the U.S. legend, the U.S. legend may
be removed by delivery to the Company’s registrar and transfer agent and the
Company of an opinion of counsel, of recognized standing in form and substance
satisfactory to the Company, that such legend is no longer required under
applicable requirements of the 1933 Act or state securities laws.

2.15   Proceeds to be Placed in Escrow

Upon the receipt and acceptance by the Company of duly completed subscriptions
for Subscription Receipts, and upon the issuance of the Subscription Receipts,
the Canadian Proceeds shall be delivered to the Subscription Receipt Agent and
the U.S. Proceeds shall be delivered to the U.S. Escrow Agent, in each case to
be held pursuant to the terms hereof. Each of the Subscription Receipt Agent and
the U.S. Escrow Agent shall immediately place such funds in escrow to be held
pursuant to the terms hereof. The Subscription Receipt Agent hereby agrees to
hold the Canadian Proceeds, as escrow agent for and on behalf of the Company and
the Canadian and non-U.S. Receiptholders and to release and deal with the
Canadian Escrowed Funds, as provided herein. The U.S. Escrow Agent hereby agrees
to hold the U.S. Proceeds, as trustee and agent for and on behalf of the Company
and the U.S. Receiptholders and to release and deal with the U.S. Escrowed
Funds, as provided herein.

2.16   Subscription Receipts and Trading

The Company confirms that the Subscription Receipts will not be listed for
trading on the TSX or NASDAQ.

2.17   Cancellation of Surrendered Subscription Receipt Certificates

All Subscription Receipt Certificates surrendered to the Subscription Receipt
Agent pursuant to Sections 2.11, 2.12 and 2.13 shall be returned to or received
by the Subscription Receipt Agent for cancellation and, if required by the
Company, the Subscription Receipt Agent shall furnish the Company with a
cancellation certificate identifying the Subscription Receipt Certificates so
cancelled and the number of Subscription Receipts evidenced thereby.

-16-



--------------------------------------------------------------------------------



 



ARTICLE 3
ISSUANCE OF UNDERLYING COMMON SHARES

3.1   Notice of Acquisition

If the Acquisition Closing Time occurs on or before the Termination Time, the
Company shall: (a) at the Acquisition Closing Time, cause the Acquisition
Notice, to be delivered to the Subscription Receipt Agent and the U.S. Escrow
Agent, and (b) issue a press release disclosing that the closing of the
Acquisition has occurred and that the Underlying Common Shares have been issued
to Receiptholders. The notice delivered to the Subscription Receipt Agent and
the U.S. Escrow Agent shall specify the amounts to be released pursuant to
Section 3.2 and to whom such amounts should be released.

3.2   Release of Escrowed Funds

  (a)   Upon delivery of the Acquisition Notice pursuant to Section 3.1, the
Company shall:

  (i)   be deemed to have instructed the Subscription Receipt Agent to pay,
promptly after the Acquisition Closing Time, from the Canadian Escrowed Funds to
Clarus, on behalf of the Agents, the Escrowed Agents’ Fee and an additional
amount to be confirmed by the Company in the notice delivered pursuant to
Section 3.1 (representing the amount of expenses reimbursable to the Agents by
the Company pursuant to the Agency Agreement), and Clarus shall upon receipt
thereof give the Company and the Subscription Receipt Agent a final receipt
therefor on behalf of the Agents;     (ii)   be deemed to have instructed the
Subscription Receipt Agent and the U.S. Escrow Agent to pay, on the Special
Payment Date, from the Canadian Escrowed Funds and the U.S. Escrowed Funds, as
applicable, to the holders an amount equal to the Special Payment;     (iii)  
be entitled to receive from the Subscription Receipt Agent, the Canadian
Escrowed Funds less any amount to be paid by the Subscription Receipt Agent
pursuant to Sections 3.2(a)(i) and 3.2(a)(ii); and     (iv)   be entitled to
receive from the U.S. Escrow Agent, the U.S. Escrowed Funds less any amount to
be paid by the U.S. Escrow Agent pursuant to Section 3.2(a)(ii).

  (b)   The Subscription Receipt Agent shall (i) deliver the funds referred to
in Section 3.2(a)(iii) to or at the direction of the Company forthwith upon the
delivery of the notice delivered pursuant to Section 3.1, (ii) promptly after
the Acquisition Closing Time, deliver or cause to be delivered to Clarus the
amount referred to in Section 3.2(a)(i) and (iii) on the Special Payment Date,
deliver or cause to be delivered to the Canadian and non-U.S. resident holders
the amount referred to in Section 3.2(a)(ii).

-17-



--------------------------------------------------------------------------------



 



  (c)   The U.S. Escrow Agent shall (i) deliver the funds referred to in Section
3.2(a)(iv) to or at the direction of the Company forthwith upon the delivery of
the notice delivered pursuant to Section 3.1 and (ii) on the Special Payment
Date, deliver or cause to be delivered to the U.S. resident holders the amount
referred to in Section 3.2(a)(ii).

3.3   Issue of Underlying Common Shares

  (a)   If the Acquisition Closing Time occurs on or before the Termination Time
and the notice required by Section 3.1 has been delivered, the Underlying Common
Shares shall be, and shall be deemed to be, automatically issued at the
Acquisition Closing Time to the Receiptholders, and each Receiptholder shall
automatically receive, without the surrender of the Subscription Receipt
Certificate or payment of any additional consideration, one Underlying Common
Share for each Subscription Receipt (subject to adjustments in certain
circumstances as herein provided) held by such Receiptholder, and such
Receiptholder shall be deemed to have become the holder of record of such
Underlying Common Shares at the Acquisition Closing Time.     (b)   Effective
immediately after the Underlying Common Shares have been, or have been deemed to
be, issued as contemplated by this Section 3.3, the Subscription Receipts
relating thereto shall be void and of no value or effect.

3.4   Fractions

Notwithstanding anything herein contained, the Company shall not be required,
upon the exchange or deemed exchange of the Subscription Receipt to issue
fractions of Common Shares. In lieu of fractional Common Shares, the total
number of Common Shares to be issued to a holder shall be rounded down to the
nearest whole number of Common Shares, with no cash payment being made for the
fractional share.

3.5   Payment on Termination

  (a)   If Termination occurs, the Company shall forthwith notify the Agents,
the Subscription Receipt Agent and the U.S. Escrow Agent in writing and shall
issue a press release setting forth the Termination Date.     (b)   If
Termination occurs, the subscription evidenced by each Subscription Receipt
shall be automatically terminated and cancelled, without any further action,
and:

  (i)   each Canadian and non-U.S. resident holder of record as of 5:00 p.m.
(Toronto time) on the Termination Date shall be entitled to receive from the
Subscription Receipt Agent, from and after the Termination Date, but no earlier
than on the Termination Payment Date, a cheque in the aggregate amount of
(A) the Subscription Receipt Price in respect of each of such holder’s
Subscription Receipts and (B) such holder’s pro rata share of the Canadian
Earned Interest, less applicable withholding taxes, if

-18-



--------------------------------------------------------------------------------



 



      any. The amount paid to each holder under this Section 3.5(b)(i) shall be
satisfied from the Canadian Escrowed Funds; and     (ii)   each U.S. resident
holder of record as of 5:00 p.m. (Toronto time) on the Termination Date shall be
entitled to receive from the U.S. Escrow Agent, from and after the Termination
Date, a cheque in the aggregate amount of (A) the Subscription Receipt Price in
respect of each of such holder’s Subscription Receipts and (ii) such holder’s
pro rata share of the U.S. Earned Interest, less applicable withholding taxes,
if any. The amount paid to each holder under this Section 3.5(b)(ii) shall be
satisfied from the U.S. Escrowed Funds.

  (c)   The obligation to make the payment of the amount specified in
Section 3.5(b) shall be satisfied by mailing payment by cheque payable to the
holders at each holder’s registered address. If by reason of a strike, lockout
or other work stoppage, actual or threatened, involving postal employees, any
payment to be given to the holders hereunder could reasonably be considered
unlikely to reach its destination, each payment shall be considered as delivered
only if it is delivered to the holders to whom it is addressed or by other means
of prepaid mail.     (d)   Upon the mailing or delivery of any cheque as
provided in Section 3.5(c) (and provided such cheque has been honoured for
payment, if presented for payment within six months of the date thereof), all
rights evidenced by the Subscription Receipts relating thereto shall be
satisfied and such Subscription Receipts shall be void and of no value or
effect.

3.6   Additional Payments by the Company

    The Company shall, no later than two Business Days before the date upon
which any amount is required to be paid pursuant to this Article 3, pay by way
of same day valued wire transfer to the Subscription Receipt Agent and the U.S.
Escrow Agent any shortfall on any such amount as will be sufficient to allow the
Subscription Receipt Agent and the U.S. Escrow Agent to pay in full, within the
prescribed delays, the amounts required to be paid under this Article 3.

ARTICLE 4
RIGHTS OF THE COMPANY AND COVENANTS

4.1   Optional Purchases by the Company

    Subject to compliance with applicable law (including Applicable Securities
Laws), the Company may from time to time purchase by private contract or
otherwise any of the Subscription Receipts. Any such purchase shall be made on
such terms and conditions as the parties in their sole discretion may determine.
The Subscription Receipt Certificates representing the Subscription Receipts so
purchased shall forthwith be surrendered to, and cancelled by, the Subscription
Receipt Agent in compliance with Section 2.17.

-19-



--------------------------------------------------------------------------------



 



4.2   General Covenants

  (a)   The Company covenants with the Subscription Receipt Agent, the U.S.
Escrow Agent and the Agents that so long as any Subscription Receipts remain
outstanding:

  (i)   it will promptly comply with all filing and other requirements under all
U.S. Securities Laws and Canadian Securities Laws, including those necessary to
remain a reporting issuer not in default in each of the provinces of Canada in
which it is currently a reporting issuer;     (ii)   it will announce by press
release the Acquisition Closing Date or the Termination Date, as the case may
be, in accordance with the provisions hereof;     (iii)   it will perform and
carry out all of the acts or things to be done by it as provided in this
Agreement;     (iv)   it will reserve and keep available a sufficient number of
Common Shares for the purpose of enabling it to satisfy its obligations to issue
Underlying Common Shares pursuant to the Subscription Receipts;     (v)   it
will cause the Underlying Common Shares to be duly issued as fully paid and
non-assessable shares and delivered in accordance with the Subscription Receipts
and the terms hereof;     (vi)   with respect to any notices to be given or
other acts to be performed or which may be given or performed by Clarus and any
other Agents under or pursuant to this Agreement (including the Acquisition
Notice contemplated by Section 3.1), it will provide to Clarus in a timely
manner all such information and documents as the Agents (or any of them) may
reasonably request and is within the knowledge or control of the Company in
order to verify the factual circumstances relating to such notices or acts and,
if requested, such information shall be certified correct by the Company; and  
  (vii)   it will use its best efforts to ensure that the Underlying Common
Shares, upon issuance, are listed and posted for trading on the TSX and the
NASDAQ.

4.3   Remuneration, Expenses and Indemnification

  (a)   The Company covenants that it will pay to each of the Subscription
Receipt Agent and the U.S. Escrow Agent from time to time reasonable
remuneration for its services hereunder and will pay or reimburse each of the
Subscription Receipt Agent and the U.S. Escrow Agent upon its request for all
reasonable expenses, disbursements and advances incurred or made by the
Subscription Receipt Agent or the U.S. Escrow Agent, as applicable, in the
administration or execution of this

-20-



--------------------------------------------------------------------------------



 



      Agreement (including the reasonable compensation and the disbursements of
its counsel and all other advisers and assistants not regularly in its employ)
both before any default hereunder and thereafter until all duties of each of the
Subscription Receipt Agent and the U.S. Escrow Agent hereunder shall be finally
and fully performed, except any such expense, disbursement or advance as may
arise out of or result from the Subscription Receipt Agent’s or the U.S. Escrow
Agent’s, as applicable, gross negligence, willful misconduct or bad faith. Any
amount owing hereunder and remaining unpaid after 30 days from the invoice date
will bear interest at the then current rate charged by the Subscription Receipt
Agent or the U.S. Escrow Agent, as applicable, against unpaid invoices and shall
be payable on demand.

  (b)   The Company hereby indemnifies and saves harmless the Subscription
Receipt Agent and the U.S. Escrow Agent and their respective officers,
directors, employees and agents from and against any and all liabilities,
losses, costs, claims, actions or demands whatsoever which may be brought
against the Subscription Receipt Agent or the U.S. Escrow Agent or which it may
suffer or incur as a result or arising out of the performance of its duties and
obligations under this Agreement, save only in the event of gross negligence,
willful misconduct or bad faith of the Subscription Receipt Agent or the U.S.
Escrow Agent, as applicable. It is understood and agreed that this
indemnification shall survive the termination or the discharge of this Agreement
or the resignation or replacement of the Subscription Receipt Agent or the U.S.
Escrow Agent, as applicable.

4.4   Performance of Covenants

If the Company shall fail to perform any of its covenants contained in this
Agreement, the Subscription Receipt Agent or the U.S. Escrow Agent, as
applicable, may notify the Receiptholders and the Agents of such failure on the
part of the Company or may itself perform any of the said covenants capable of
being performed by it but only in their respective capacities; however, there
shall be no obligation to perform said covenants or to notify the Receiptholders
of such performance. All sums expended or advanced by the Subscription Receipt
Agent or the U.S. Escrow Agent in so doing shall be repayable as provided in
Section 4.3. No such performance, expenditure or advance by the Subscription
Receipt Agent or the U.S. Escrow Agent shall relieve the Company of any default
hereunder or of its continuing obligations under the covenants contained herein.
4.5 Accounting

  (a)   The Subscription Receipt Agent shall maintain accurate books, records
and accounts of the transactions effected or controlled by the Subscription
Receipt Agent hereunder and the receipt, investment, reinvestment and
disbursement of the Canadian Escrowed Funds, and shall provide to the Company
and the Agents records and statements thereof periodically upon written request.

-21-



--------------------------------------------------------------------------------



 



  (b)   The U.S. Escrow Agent shall maintain accurate books, records and
accounts of the transactions effected or controlled by the U.S. Escrow Agent
hereunder and the receipt, investment, reinvestment and disbursement of the U.S.
Escrowed Funds, and shall provide to the Company and the Agents records and
statements thereof periodically upon written request.     (c)   The Company
shall have the right to audit any such books, records, accounts and statements.

4.6   Regulatory Matters

The Company shall file all such documents, notices and certificates and take
such steps and do such things as may be necessary under Applicable Securities
Laws to permit the issuance of the Underlying Common Shares in the circumstances
contemplated by Section 3.3 such that (a) such issuance will comply with the
prospectus and registration requirements (or exemptions therefrom) of Applicable
Securities Laws in each of the provinces of Canada and the United States, and
each applicable state thereof, and (b) the first trade in the Underlying Common
Shares, when and if issued, (other than from the holdings of a Person who, alone
or in combination with others, holds sufficient Common Shares to materially
affect control of the Company) will not be subject to, or will be exempt from,
the prospectus requirements of Applicable Securities Laws in each of the
provinces of Canada (subject to a hold period under Applicable Securities Laws
of four months plus one day following the date of issue of the Subscription
Receipts) and the Underlying Common Shares may not be offered or sold in the
absence of an applicable exemption under the U.S. Securities Act or as set forth
in Section 2.14 until (other than by a Person who is an “affiliate” of the
Company as defined in Rule 144(a)(1) under the U.S. Securities Act) one year
after the Company has filed “Form 10 information” (as defined in Rule 144(i)(3)
under the U.S. Securities Act) with the U.S. Securities and Exchange Commission
(the “SEC”) namely, November 10, 2011, unless the offer and sale of the
Underlying Common Shares by the holder thereof has been registered with the SEC
on a registration statement that is effective at the time of such offer and
sale.

4.7   Payments by the Subscription Receipt Agent and the U.S. Escrow Agent

In the event that any funds to be disbursed by the Subscription Receipt Agent or
the U.S. Escrow Agent in accordance herewith have been received by such agent in
the form of an uncertified cheque or cheques, the Subscription Receipt Agent or
the U.S. Escrow Agent, as applicable, shall be entitled to delay the time for
disbursement of such funds hereunder until such uncertified cheque or cheques
have cleared in the ordinary course the financial institution upon which the
same are drawn. Each of the Subscription Receipt Agent and the U.S. Escrow Agent
will disburse monies according to this Agreement only to the extent that monies
have been deposited with it.

-22-



--------------------------------------------------------------------------------



 



ARTICLE 5
ADJUSTMENTS

5.1   Definitions

In this Article 5, references to any “record date” refer to the particular time
on such relevant date stipulated for such event and otherwise refer to 5:00 p.m.
(Toronto time) on such date.

5.2   Adjustment

The rights attaching to the Subscription Receipts are subject to adjustment from
time to time in the events and in the manner provided as follows:

  (a)   If, at any time after the issuance of the Subscription Receipts and
before the Acquisition Closing Time, the Company:

  (i)   subdivides its outstanding Common Shares into a greater number of Common
Shares, or     (ii)   consolidates its outstanding Common Shares into a lesser
number of Common Shares,

      (any of such events in paragraphs (i) and (ii) being a “Common Share
Reorganization”), then the number of Underlying Common Shares with respect to
each Subscription Receipt will be adjusted as of the record date at which the
holders of Common Shares are determined for the purpose of the Common Share
Reorganization by multiplying the number of Underlying Common Shares obtainable
immediately prior to such record date by a fraction, the numerator of which will
be the number of Common Shares outstanding on the record date after giving
effect to such Common Share Reorganization and the denominator of which will be
the number of Common Shares outstanding on the record date before giving effect
to such Common Share Reorganization.     (b)   If, at any time after the
issuance of the Subscription Receipts and before the Acquisition Closing Time,
there is a reclassification of Common Shares at any time outstanding or a change
of the Common Shares into other securities or property (other than a Common
Share Reorganization), or a consolidation, amalgamation, arrangement or
acquisition of the Company with or into any corporation or other entity (other
than a consolidation, amalgamation, arrangement or Acquisition that does not
result in any reclassification of the outstanding Common Shares or a change of
the Common Shares into other securities or property), or a transfer of the
undertakings or assets of the Company as an entirety or substantially as an
entirety to another entity, or a record date for any of the foregoing events
occurs, (any of such events being a “Capital Reorganization”), any holder
entitled to acquire Underlying Common Shares after the record date or effective
date of such Capital Reorganization will be entitled to receive, and shall
accept in lieu of the number of Underlying Common Shares to which such holder
was theretofore entitled, the aggregate number of

-23-



--------------------------------------------------------------------------------



 



      other securities or other property which such holder would have been
entitled to receive as a result of such Capital Reorganization if, on the
effective date of such Capital Reorganization, the holder had been the
registered holder of the number of Underlying Common Shares to which such holder
was then entitled with respect to the Subscription Receipts subject to
adjustment thereafter in accordance with provisions the same, as nearly as may
be possible, as those contained in Section 5.2, provided however, that no such
Capital Reorganization will be carried into effect unless all necessary steps
have been taken to so entitle the holders. If determined appropriate by the
Company, acting reasonably, appropriate adjustments will be made as a result of
any such Capital Reorganization in the application of the provisions set forth
in this Article 5 with respect to the rights and interests thereafter of the
holders to the end that the provisions set forth in this Article 5 will
thereafter correspondingly be made applicable as nearly as may be reasonable in
relation to any other securities or other property thereafter deliverable upon
the exercise of any Subscription Receipt. Any such adjustments will be made by
and set forth in terms and conditions supplemental to this agreement approved by
the Company, acting reasonably and absent manifest error, and will for all
purposes be conclusively deemed to be the appropriate adjustment.   (c)   If at
any time after the issuance of the Subscription Receipts and prior to the
Acquisition Closing Time, the Company issues or distributes to the holders of
all or substantially all of the outstanding Common Shares, cash or securities of
the Company, including rights, options or warrants to acquire Common Shares or
securities convertible into or exchangeable for Common Shares or property or
assets, including evidences of indebtedness, other than as a result of a Common
Share Reorganization or a Capital Reorganization, or a record date for any of
the foregoing events occurs, the holders will be entitled to receive, and will
receive, in addition to the number of Underlying Common Shares to which such
holder was theretofore entitled, the kind and amount of Common Shares, cash or
other securities or property or assets which result from such issue or
distribution as if, on the record date at which holders of Common Shares are
determined for the purpose of such distribution, such holder had been the
registered holder of the number of Underlying Common Shares to which the holder
was theretofore entitled. Any such transfer will be subject to approval of the
TSX and NASDAQ, if required.     (d)   The adjustments provided for in this
Section 5.2 are cumulative and shall apply to successive subdivisions,
consolidations, changes, distributions, issues or other events resulting in any
adjustment under the provisions of this Section 5.2.     (e)   In case the
Company, after the date hereof, shall take any action affecting the Common
Shares, other than the actions described in this Section 5.2, which, in the
reasonable opinion of the directors of the Company, would materially affect the
rights of the Receiptholders and/or the rights attaching to the Subscription
Receipts, then the number of Underlying Common Shares which are to be received
pursuant to the Subscription Receipts shall be adjusted in such manner, if

-24-



--------------------------------------------------------------------------------



 



      any, and at such time as the directors of the Company may reasonably
determine to be equitable to the Receiptholders in such circumstances.

5.3   Determination by the Company’s Auditors

In the event of any question arising with respect to the adjustments provided
for in this Article 5, including the failure to adjust, such question shall be
conclusively determined by the Company’s auditors or if they are unwilling or
unable to act, by such other firm of accredited independent accountants as may
be selected by the directors of the Company, and they shall have access to all
necessary records of the Company, and such determination shall be binding upon
the Company, the Subscription Receipt Agent, the Receiptholders and all other
persons interested therein.

5.4   Certificate of Adjustment

The Company shall from time to time immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in this
Article 5, deliver a certificate of the Company to the Subscription Receipt
Agent specifying the nature of the event requiring the same and the amount of
the adjustment necessitated thereby and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.

5.5   Notice of Special Matters

The Company covenants with the Subscription Receipt Agent that, so long as any
Subscription Receipt Certificates remain outstanding, it shall send notice to
the Subscription Receipt Agent and to the Receiptholders in accordance with this
Article 5 of any intention to fix a record date that is prior to the Termination
Time for the issuance of rights, options or warrants (other than the
Subscription Receipts) to all or substantially all the holders of its
outstanding Common Shares. Such notice shall specify the particulars of such
event and the record date for such event, provided that the Company shall only
be required to specify in the notice such particulars of the event as shall have
been fixed and determined on the date on which the notice is given. The notice
shall be sent in each case not less than 14 days prior to such applicable record
date.

5.6   No Action after Notice

The Company covenants with the Subscription Receipt Agent that it will not close
its transfer books or take any other corporate action which might deprive the
Receiptholder of the opportunity to exercise its right of acquisition pursuant
thereto during the period of 14 days after the giving of the notices set forth
in Section 5.5.

5.7   Proceedings Prior to any Action Requiring Adjustment

As a condition precedent to the taking of any action which would require an
adjustment of the number of Underlying Common Shares to be issued hereunder, the
Company shall take any corporate action which may, in the opinion of counsel to
the Company, be necessary to ensure that the Company has sufficient authorized
capital and that the Company may validly and legally issue, as fully paid and
non-assessable Common Shares, all of the Common Shares which the holders of such
Subscription Receipts are entitled to receive on the full exercise thereof in
accordance with the provisions of this Agreement.

-25-



--------------------------------------------------------------------------------



 



5.8   Protection of Subscription Receipt Agent

The Subscription Receipt Agent:

  (a)   shall not at any time be under any duty or responsibility to any
Receiptholder to determine whether any facts exist which may require any
adjustment contemplated by this Article 5, or with respect to the nature or
extent of any such adjustment when made, or with respect to the method employed
in making the same;     (b)   shall not be accountable with respect to the
validity or value (or the kind or amount) of any Common Shares or any shares or
other securities or property which may at any time be issued or delivered upon
the exercise of the rights attaching to any Subscription Receipt;     (c)  
shall not be responsible for any failure of the Company to issue, transfer or
deliver Common Shares or certificates for the same upon the surrender of any
Subscription Receipt Certificates for the purpose of the exercise of such rights
or to comply with any of the covenants contained in this Article 5;     (d)  
shall not incur any liability or responsibility whatsoever or be in any way
responsible for the consequences of any breach on the part of the Company of any
of the representations, warranties or covenants herein contained or of any acts
of the directors, officers, employees, agents or servants of the Company; and  
  (e)   shall be entitled to act and rely upon the certificates or adjustment
calculations of the Company and the auditor of the Company and any other
documents filed by the Company pursuant to Section 5.4, without verification or
liability.

ARTICLE 6
INVESTMENT OF ESCROWED FUNDS

6.1   Investment of Escrowed Funds

  (a)   Until released in accordance with this Agreement, the Subscription
Receipt Agent shall hold, invest and reinvest the Canadian Escrowed Funds on
behalf of the Receiptholders and the Company in short-term interest bearing or
discount debt obligations issued or guaranteed by the Government of Canada, as
directed in writing by the Company. Such direction to the Subscription Receipt
Agent shall be provided by the Company no later than 9:00 a.m. (Toronto time) on
the day on which the investment is to be made. Any direction received by the
Subscription Receipt Agent after 9:00 a.m. or on a day which is not a Business
Day, shall be deemed to have been given prior to 9:00 a.m. on the next Business
Day. If, at any time, the Canadian Escrowed Funds include cash that is not
invested and the Company has not provided directions to the Subscription Receipt
Agent to invest such cash, the Subscription Receipt Agent shall deposit all such
uninvested cash in an account, a term deposit or guaranteed investment
certificates of the Subscription Receipt Agent or a Canadian chartered bank,
having either no fixed term or no irrevocable term and which pays interest on
the daily balance. The

-26-



--------------------------------------------------------------------------------



 



      Subscription Receipt Agent shall have no liability with respect to any
loss in value of investments as permitted to be made hereunder. In making any
payment, the Subscription Receipt Agent shall not be liable for any loss
sustained from early termination of an investment if such termination is
required to make a payment hereunder.     (b)   Until released in accordance
with this Agreement, the U.S. Escrow Agent shall hold the U.S. Escrowed Funds on
behalf of the Receiptholders and the Company in an interest bearing checking
account established at J.P. Morgan Chase Bank N.A., Toronto Branch. The U.S.
Escrow Agent shall have no liability with respect to any loss in value of
investments as permitted to be made hereunder. In making any payment, the U.S.
Escrow Agent shall not be liable for any loss sustained from early termination
of an investment if such termination is required to make a payment hereunder.

6.2   Segregation of Proceeds

  (a)   The Canadian Escrowed Funds received by the Subscription Receipt Agent
and any securities or other instruments received by the Subscription Receipt
Agent upon the investment or reinvestment of such Canadian Escrowed Funds, shall
be received as agent for, and shall be segregated and kept apart by the
Subscription Receipt Agent as agent for, the Canadian and non-U.S.
Receiptholders and the Company.     (b)   The U.S. Escrowed Funds received by
the U.S. Escrow Agent shall be received as agent for, and shall be segregated
and kept apart by the U.S. Escrow Agent as agent for, the U.S. Receiptholders
and the Company. It is understood and agreed that the U.S. Escrow Agent’s only
responsibility under this Section 6.2(b) is to maintain the U.S. Escrowed Funds
in an interest bearing checking account established at J.P. Morgan Chase Bank,
N.A., Toronto Branch.

6.3   Third Party Interest

The Company hereby represents to the Subscription Receipt Agent and the U.S.
Escrow Agent that any account to be opened, or interest to be held, by the
Subscription Receipt Agent or the U.S. Escrow Agent in connection with this
Agreement, to the extent opened or held for or to the credit of the Company, is
not intended to be used by or on behalf of any third party.
ARTICLE 7
ENFORCEMENT

7.1   Suits by Receiptholders

Subject to the powers of Receiptholders exercisable by special resolution, all
or any of the rights conferred upon any Receiptholder by any of the terms of the
Subscription Receipt Certificates or of this Agreement, or of both, may be
enforced by the Receiptholder by appropriate proceedings but without prejudice
to the right which is hereby conferred upon the Subscription Receipt Agent

-27-



--------------------------------------------------------------------------------



 



to proceed in its own name to enforce each and all of the provisions contained
herein for the benefit of the Receiptholders.

7.2   Immunity of Shareholders, etc.

The Subscription Receipt Agent and, by the acceptance of the Subscription
Receipts and as part of the consideration for the issue of the Subscription
Receipts, the Receiptholders hereby waive and release any right, cause of action
or remedy now or hereafter existing in any jurisdiction against any settlor or
any past, present or future Shareholder, officer, employee or agent of the
Company or any successor entity for the issue of Common Shares pursuant to any
Subscription Receipt or on any covenant, agreement, representation or warranty
by the Company contained herein or in the Subscription Receipt Certificates.

7.3   Limitation of Liability

The obligations hereunder are not personally binding upon, nor shall there be
any recourse against, the private property of any of the past, present or future
officer, director, employee or agent or Shareholder of the Company or any
successor entity or any past, present or future officer, director, employee or
agent of the Company or of any successor entity, but only the property of the
Company or any successor entity shall be bound in respect hereof.
ARTICLE 8
MEETINGS OF RECEIPTHOLDERS

8.1   Right to Convene Meetings

The Subscription Receipt Agent may at any time and from time to time, and shall
on receipt of a written request of the Company or of a Receiptholders’ Request
and upon being funded and indemnified to its reasonable satisfaction by the
Company or by the Receiptholders signing such Receiptholders’ Request against
the cost which may be incurred in connection with the calling and holding of
such meeting, convene a meeting of the Receiptholders. In the event of the
Subscription Receipt Agent failing to so convene a meeting within 15 days after
receipt of such written request of the Company or such Receiptholders’ Request
and funding and indemnity given as aforesaid, the Company or such
Receiptholders, as the case may be, may convene such meeting. Every such meeting
shall be held in the City of Toronto or at such other place as may be determined
by the Subscription Receipt Agent and approved by the Company.

8.2   Notice

At least 10 days prior notice of any meeting of Receiptholders shall be given to
the Receiptholders in the manner provided for in Section 11.2 and a copy of such
notice shall be sent by mail to the Subscription Receipt Agent (unless the
meeting has been called by the Subscription Receipt Agent) and to the Company
(unless the meeting has been called by the Company). Such notice shall state the
date (which shall be a Business Day) and time when, and the place in the City of
Toronto where, the meeting is to be held, shall state briefly the general nature
of the business to be transacted thereat and shall contain such information as
is reasonably necessary to enable the Receiptholders to make a reasoned decision
on the matter, but it shall not

-28-



--------------------------------------------------------------------------------



 



be necessary for any such notice to set out the terms of any resolution to be
proposed or any of the provisions of this Article 8.

8.3   Chairperson

An individual (who need not be a Receiptholder) designated in writing by the
Subscription Receipt Agent shall be chairperson of the meeting and, if no
individual is so designated, or if the individual so designated is not present
within 15 minutes from the time fixed for the holding of the meeting, the
Receiptholders present in person or by proxy shall choose some individual
present to be chairperson.

8.4   Quorum

Subject to the provisions of Section 8.11, at any meeting of the Receiptholders
a quorum shall consist of not less than two Receiptholders present in person or
by proxy and holding 10% of the then-outstanding Subscription Receipts. If a
quorum of the Receiptholders shall not be present within 30 minutes from the
time fixed for holding any meeting, the meeting, if summoned by the
Receiptholders or on a Receiptholders’ Request, shall be dissolved; but in any
other case the meeting shall be adjourned to the same day in the next week
(unless such day is not a Business Day, in which case it shall be adjourned to
the next following Business Day) at the same time and place and no notice of the
adjournment need be given. Any business may be brought before or dealt with at
an adjourned meeting which might have been dealt with at the original meeting in
accordance with the notice calling the same. No business shall be transacted at
any meeting unless a quorum is present at the commencement of business. At the
adjourned meeting, the Receiptholders present in person or by proxy shall form a
quorum and may transact the business for which the meeting was originally
convened notwithstanding that they may not hold at least 10% of the then
outstanding Subscription Receipts.

8.5   Power to Adjourn

The chairperson of any meeting at which a quorum of the Receiptholders is
present may, with the consent of the meeting, adjourn any such meeting and no
notice of such adjournment need be given except such notice, if any, as the
meeting may prescribe.

8.6   Show of Hands

Every question submitted to a meeting shall, subject to 8.7, be decided in the
first place by a majority of the votes given on a show of hands except that
votes on a special resolution shall be given in the manner hereinafter provided.
At any such meeting, unless a poll is duly demanded as herein provided, a
declaration by the chairperson that a resolution has been carried or carried
unanimously or by a particular majority or lost or not carried by a particular
majority shall be conclusive evidence of the fact.

8.7   Poll and Voting

On every special resolution, and on any other question submitted to a meeting
and after a vote by show of hands when demanded by the chairperson or by one or
more of the Receiptholders acting in person or by proxy and holding at least 5%
of the Subscription Receipts then

-29-



--------------------------------------------------------------------------------



 



outstanding, a poll shall be taken in such manner as the chairperson shall
direct. Questions other than those required to be determined by special
resolution shall be decided by a majority of the votes cast on the poll.
On a show of hands, every person who is present and entitled to vote, whether as
a Receiptholder or as proxy for one or more absent Receiptholders, or both,
shall have one vote. On a poll, each Receiptholder present in person or
represented by a proxy duly appointed by instrument in writing shall be entitled
to one vote in respect of each Subscription Receipt(s) then held or represented
by such person. A proxy need not be a Receiptholder. In the case of joint
holders, any one of them present in person or by proxy at the meeting may vote
in the absence of the other or others; but in case more than one of them shall
be present in person or by proxy, they shall vote together in respect of
Subscription Receipts of which they are joint registered holders. The
chairperson of any meeting shall be entitled, both on a show of hands and on a
poll, to vote in respect of the Subscription Receipts, if any, that are held or
represented by the chairperson.

8.8   Regulations

The Subscription Receipt Agent, or the Company with the approval of the
Subscription Receipt Agent, may from time to time make and from time to time
vary such regulations as it shall consider necessary for:

  (a)   the setting of the record date for a meeting of holders of Subscription
Receipts for the purpose of determining Receiptholders entitled to receive
notice of and vote at such meeting;     (b)   the deposit of instruments
appointing proxies at such place and time as the Subscription Receipt Agent, the
Company or the Receiptholders, convening the meeting, as the case may be, may in
the notice convening the meeting direct;     (c)   the deposit of instruments
appointing proxies at some approved place or places other than the place at
which the meeting is to be held and enabling particulars of such instruments
appointing proxies to be mailed or telecopied before the meeting to the Company
or to the Subscription Receipt Agent at the place where the same is to be held
and for the voting of proxies so deposited as though the instruments themselves
were produced at the meeting;     (d)   the form of the instrument of proxy and
the manner in which the instrument of proxy must be executed; and     (e)  
generally for the calling of meetings of Receiptholders and the conduct of
business thereat.

Any regulations so made shall be binding and effective and the votes given in
accordance therewith shall be valid and shall be counted. Save as such
regulations may provide, the only persons who shall be recognized at any meeting
as a Receiptholder, or be entitled to vote or be present at the meeting in
respect thereof (subject to Section 8.9), shall be Receiptholders or their
counsel, or duly appointed proxies of Receiptholders.

-30-



--------------------------------------------------------------------------------



 



8.9   Company, Subscription Receipt Agent and U.S. Escrow Agent may be
Represented

The Company, the Subscription Receipt Agent and the U.S. Escrow Agent, by their
respective authorized employees and agents, and counsel and for the Subscription
Receipt Agent may attend any meeting of the Receiptholders, but shall have no
vote as such unless in their capacity as Receiptholder or a proxy holder.

8.10   Powers Exercisable by Special Resolution

In addition to all other powers conferred upon them by any other provisions of
this Agreement or by law, the Receiptholders at a meeting shall, subject to the
provisions of Section 8.11, have the power, subject to all applicable regulatory
and exchange approvals, exercisable from time to time by special resolution (and
only by special resolution):

  (a)   to agree to any modification, abrogation, alteration, compromise or
arrangement of the rights of Receiptholders or, subject to the consent of the
Subscription Receipt Agent, the Subscription Receipt Agent, against the Company
or against its undertaking, property and assets or any part thereof whether such
rights arise under this Agreement or the Subscription Receipt Certificates or
otherwise;     (b)   to amend, alter or repeal any special resolution previously
passed or sanctioned by the Receiptholders;     (c)   to direct or to authorize
the Subscription Receipt Agent or the U.S. Escrow Agent, as applicable, to
enforce any of the covenants on the part of the Company contained in this
Agreement or the Subscription Receipt Certificates or to enforce any of the
rights of the Receiptholders in any manner specified in such special resolution
or to refrain from enforcing any such covenant or right;     (d)   to waive, and
to direct the Subscription Receipt Agent or the U.S. Escrow Agent, as
applicable, to waive, any default on the part of the Company in complying with
any provisions of this Agreement or the Subscription Receipt Certificates either
unconditionally or upon any conditions specified in such special resolution;    
(e)   to restrain any Receiptholder from taking or instituting any suit, action
or proceeding against the Company for the enforcement of any of the covenants on
the part of the Company in this Agreement or the Subscription Receipt
Certificates or to enforce any of the rights of the Receiptholders;     (f)   to
direct any Receiptholder who, as such, has brought any suit, action or
proceeding to stay or to discontinue or otherwise to deal with the same upon
payment of the costs, charges and expenses reasonably and properly incurred by
such Receiptholder in connection therewith;     (g)   to assent to any
modification of, change in or omission from the provisions contained in the
Subscription Receipt Certificates and this Agreement or any ancillary or
supplemental instrument which may be agreed to by the Company,

-31-



--------------------------------------------------------------------------------



 



      and to authorize the Subscription Receipt Agent to concur in and execute
any ancillary or supplemental agreement embodying the change or omission;    
(h)   with the consent of the Company (such consent not to be unreasonably
withheld), to remove the Subscription Receipt Agent or its successor in office
and to appoint a new subscription receipt agent to take the place of the
Subscription Receipt Agent so removed; and     (i)   to assent to any compromise
or arrangement with any creditor or creditors or any class or classes of
creditors, whether secured or otherwise, and with holders of any Common Shares
or other securities of the Company.

8.11   Meaning of Special Resolution

  (a)   The expression “special resolution” when used in this Agreement means,
subject as hereinafter provided in this Section 8.11 and in Section 8.14, a
resolution proposed at a meeting of Receiptholders duly convened for that
purpose and held in accordance with the provisions of this Article 8 at which
two or more Receiptholders are present in person either holding personally or
representing as proxies not less in aggregate than 25% of the number of
Subscription Receipts then outstanding and passed by the affirmative votes of
Receiptholders holding more than 662/3% of the Subscription Receipts represented
at the meeting and voted on a poll upon such resolution.     (b)  
Notwithstanding Section 8.11(a), if, at any meeting called for the purpose of
passing a special resolution, at least two Receiptholders holding not less in
aggregate than 25% of the then outstanding Subscription Receipts are not present
in person or by proxy within 30 minutes after the time appointed for the
meeting, then the meeting, if convened by Receiptholders or on a Receiptholders’
Request, shall be dissolved; but in any other case it shall stand adjourned to
such day, being not less than 21 nor more than 60 days later, and to such place
and time as may be determined by the chairperson. Not less than 10 days prior
notice shall be given of the time and place of such adjourned meeting in the
manner provided for in Section 11.2. It shall not be necessary for such notice
to set forth the purposes for which the meeting was originally called or any
other particulars. At the adjourned meeting:

  (i)   if the special resolution purports to exercise any of the powers
conferred pursuant to Sections 8.10(a), 8.10(d) or 8.10(i), or purports to
change the provisions of this Section 8.11 or of Section 8.14 or purports to
amend, alter or repeal any special resolution previously passed or sanctioned by
the Receiptholders in exercise of the powers referred to in this paragraph, a
quorum for the transaction of business shall consist of Receiptholders holding
more than 25% of the then outstanding Subscription Receipts present in person or
by proxy; and

-32-



--------------------------------------------------------------------------------



 



  (ii)   in any other case, a quorum for the transaction of business shall
consist of such Receiptholders as are present in person or by proxy.

  (c)   Votes on a special resolution shall always be given on a poll and no
demand for a poll on a special resolution shall be necessary.

8.12   Powers Cumulative

Any one or more of the powers or any combination of the powers in this Agreement
stated to be exercisable by the Receiptholders by special resolution or
otherwise may be exercised from time to time and the exercise of any one or more
of such powers or any combination of powers from time to time shall not be
deemed to exhaust the right of the Receiptholders to exercise such power or
powers or combination of powers then or thereafter from time to time.

8.13   Minutes

Minutes of all resolutions and proceedings at every meeting of Receiptholders
shall be made and duly entered in books to be provided from time to time for
that purpose by the Subscription Receipt Agent at the expense of the Company,
and any such minutes as aforesaid, if signed by the chairperson or the secretary
of the meeting at which such resolutions were passed or proceedings had or by
the chairperson or secretary of the next succeeding meeting held shall be prima
facie evidence of the matters therein stated and, until the contrary is proved,
every such meeting in respect of the proceedings of which minutes shall have
been made shall be deemed to have been duly convened and held, and all
resolutions passed thereat or proceedings taken shall be deemed to have been
duly passed and taken.

8.14   Instruments in Writing

All actions which may be taken and all powers that may be exercised by the
Receiptholders at a meeting held as provided in this Article 8 may also be taken
and exercised by an instrument in writing signed in one or more counterparts by
one or more Receiptholders in person or by attorney duly appointed in writing,
holding at least 662/3% of the then outstanding Subscription Receipts with
respect to a special resolution, and the expression “special resolution” when
used in this Agreement shall include an instrument so signed by Receiptholders
holding at least 662/3% of the then outstanding Subscription Receipts.

8.15   Binding Effect of Resolutions

Every resolution and every special resolution passed in accordance with the
provisions of this Article 8 at a meeting of Receiptholders shall be binding
upon all the Receiptholders, whether present at or absent from such meeting, and
every instrument in writing signed by Receiptholders in accordance with
Section 8.14 shall be binding upon all the Receiptholders, whether signatories
thereto or not, and each and every Receiptholder and the Subscription Receipt
Agent (subject to the provisions for indemnity herein contained) shall be bound
to give effect accordingly to every such resolution and instrument in writing.

-33-



--------------------------------------------------------------------------------



 



ARTICLE 9
SUPPLEMENTAL AGREEMENTS

9.1   Provision for Supplemental Agreements for Certain Purposes

From time to time the Company, the Agents, the Subscription Receipt Agent and
the U.S. Escrow Agent may, subject to the provisions hereof and subject to
regulatory approval, and they shall, when so directed in accordance with the
provisions hereof, execute and deliver by their proper officers, agreements
supplemental hereto, which thereafter shall form part hereof, for any one or
more or all of the following purposes:

  (a)   adding to the provisions hereof such additional covenants and
enforcement provisions as, in the opinion of counsel, are necessary or advisable
in the premises, provided that the same are not in the opinion of the
Subscription Receipt Agent relying on counsel, prejudicial to the interests of
the Receiptholders;     (b)   giving effect to any special resolution passed as
provided in Article 8;     (c)   making such provisions not inconsistent with
this Agreement as may be necessary or desirable with respect to matters or
questions arising hereunder, provided that such provisions are not, in the
opinion of the Subscription Receipt Agent, relying on counsel, prejudicial to
the interests of the Receiptholders;     (d)   adding to or altering the
provisions hereof in respect of the transfer of Subscription Receipts, making
provision for the exchange of Subscription Receipt Certificates, and making any
modification in the form of the Subscription Receipt Certificates which does not
affect the substance thereof;     (e)   modifying any of the provisions of this
Agreement, including relieving the Company from any of the obligations,
conditions or restrictions herein contained, provided that such modification or
relief shall be or become operative or effective only if, in the opinion of the
Subscription Receipt Agent relying on counsel, such modification or relief in no
way prejudices any of the rights of the Receiptholders or of the Subscription
Receipt Agent or the U.S. Escrow Agent, and provided further that each of the
Subscription Receipt Agent and the U.S. Escrow Agent may in its sole discretion
decline to enter into any such supplemental agreement which in its opinion may
not afford adequate protection to the Subscription Receipt Agent or the U.S.
Escrow Agent, as applicable, when the same shall become operative; and     (f)  
for any other purpose not inconsistent with the terms of this Agreement,
including the correction or rectification of any ambiguities, defective or
inconsistent provisions, errors, mistakes or omissions herein, provided that in
the opinion of the Subscription Receipt Agent the rights of the Subscription
Receipt Agent and of the Receiptholders are in no way prejudiced thereby.

-34-



--------------------------------------------------------------------------------



 



ARTICLE 10
CONCERNING THE SUBSCRIPTION RECEIPT AGENT AND THE U.S. ESCROW AGENT

10.1   Rights and Duties

  (a)   In the exercise of the rights and duties prescribed or conferred by the
terms of this Agreement, each of the Subscription Receipt Agent and the U.S.
Escrow Agent shall exercise the degree of care, diligence and skill that a
reasonably prudent subscription receipt agent or escrow agent, as applicable,
would exercise in comparable circumstances. No provision of this Agreement shall
be construed to relieve the Subscription Receipt Agent or the U.S. Escrow Agent,
as applicable, from liability for its own grossly negligent action, willful
misconduct or bad faith.     (b)   The obligation of the Subscription Receipt
Agent to commence or continue any act, action or proceeding for the purpose of
enforcing any rights of the Subscription Receipt Agent or the Receiptholders
hereunder shall be conditional upon the Receiptholders furnishing, when required
by notice by the Subscription Receipt Agent, sufficient funds to commence or to
continue such act, action or proceeding and an indemnity reasonably satisfactory
to the Subscription Receipt Agent to protect and to hold harmless the
Subscription Receipt Agent against the costs, charges and expenses and
liabilities to be incurred thereby and any loss and damage it may suffer by
reason thereof. None of the provisions contained in this Agreement shall require
the Subscription Receipt Agent to expend or to risk its own funds or otherwise
to incur financial liability in the performance of any of its duties or in the
exercise of any of its rights or powers unless indemnified as aforesaid.     (c)
  The Subscription Receipt Agent may, before commencing or at any time during
the continuance of any such act, action or proceeding, require the
Receiptholders at whose instance it is acting to deposit with the Subscription
Receipt Agent, the Subscription Receipts held by them, for which Subscription
Receipts the Subscription Receipt Agent shall issue receipts.     (d)   Every
provision of this Agreement that by its terms relieves each of the Subscription
Receipt Agent and the U.S. Escrow Agent of liability or entitles it to rely upon
any evidence submitted to it is subject to the provisions of this Section 10.1.
    (e)   Neither the Subscription Receipt Agent or the U.S. Escrow Agent shall
have any duties except those expressly set forth herein, and it shall not be
bound by any notice of a claim or demand with respect to, or any waiver,
modification, amendment, termination or rescission of, this Agreement, unless
received by it in writing and signed by the other parties hereto and, if its
duties herein are affected, unless it shall have given its prior written consent
thereto.

-35-



--------------------------------------------------------------------------------



 



  (f)   Neither the Subscription Receipt Agent nor the U.S. Escrow Agent shall
be responsible for ensuring that the Proceeds, as applicable, are used in the
manner contemplated by the Agency Agreement.     (g)   Each of the Subscription
Receipt Agent and the U.S. Escrow Agent shall retain the right not to act and
shall not be held liable for refusing to act unless it has received clear and
reasonable documentation which complies with the terms of this Agreement, which
documentation does not require the exercise of any discretion or independent
judgment.     (h)   Neither the Subscription Receipt Agent nor the U.S. Escrow
Agent shall incur any liability whatsoever with respect to the delivery or
non-delivery of any certificates whether delivered by hand, mail or any other
means.     (i)   Neither the Subscription Receipt Agent nor the U.S. Escrow
Agent shall be responsible or liable in any manner whatsoever for the
deficiency, correctness, genuineness or validity of any securities deposited
with it.

10.2   Documents, etc. Held

Any securities, documents of title or other instruments that may at any time be
held by the Subscription Receipt Agent or the U.S. Escrow Agent pursuant to this
Agreement may be placed in the deposit vaults of the Subscription Receipt Agent
or the U.S. Escrow Agent, as applicable, or of any Canadian or U.S. chartered
bank or deposited for safekeeping with any such bank. If the Subscription
Receipt Agent or the U.S. Escrow Agent, as applicable, has not received a
direction under Section 6.1, any monies so held pending the application or
withdrawal thereof under any provisions of this Agreement may be deposited in
the name of such agent in any Canadian or U.S. chartered bank, as applicable, or
in the deposit department of such agent or any other loan or trust company
authorized to accept deposits under the laws of Canada or a province thereof or
the laws of the U.S. or a state thereof, as applicable, at the rate of interest
(if any) then current on similar deposits.

10.3   Actions to Protect Interest

  (a)   The Subscription Receipt Agent shall have the power to institute and to
maintain such actions and proceedings as it may consider necessary or expedient
to preserve, protect or enforce its interests and the interests of the
Receiptholders.     (b)   The U.S. Escrow Agent shall have the power to
institute and to maintain such actions and proceedings, as it may consider
necessary or expedient to preserve, protect or enforce its interests.

10.4   Not Required to Give Security

Neither the Subscription Receipt Agent nor the U.S. Escrow Agent shall be
required to give any bond or security in respect of the execution of this
Agreement or otherwise in respect of the premises.

-36-



--------------------------------------------------------------------------------



 



10.5   Protection

By way of supplement to the provisions of any law for the time being relating to
trustees, it is expressly declared and agreed as follows:

  (a)   neither the Subscription Receipt Agent nor the U.S. Escrow Agent shall
be liable for or by reason of any statements of fact or recitals in this
Agreement or in the Subscription Receipt Certificates (except the representation
contained in Section 10.7 or in the certificate of the Subscription Receipt
Agent on the Subscription Receipt Certificates) or be required to verify the
same, but all such statements or recitals are and shall be deemed to be made by
the Company;     (b)   nothing herein contained shall impose any obligation on
the Subscription Receipt Agent or the U.S. Escrow Agent to see to or to require
evidence of the registration or filing (or renewal thereof) of this Agreement or
any instrument ancillary or supplemental hereto;     (c)   neither the
Subscription Receipt Agent nor the U.S. Escrow Agent shall be bound to give
notice to any person or persons of the execution hereof;     (d)   neither the
Subscription Receipt Agent nor the U.S. Escrow Agent shall incur any liability
or responsibility whatever or be in any way responsible for the consequence of
any breach on the part of the Company of any of the covenants herein contained
or of any acts of any officers, employees, agents or servants of the Company;  
  (e)   the Company shall indemnify and save harmless the Subscription Receipt
Agent and the U.S. Escrow Agent and their respective officers, directors,
employees and agents from and against any and all liabilities, losses, costs,
claims, actions or demands whatsoever brought against such agent which it may
suffer or incur as a result of or arising out of the performance of its duties
and obligations under this Agreement, including any and all legal fees and
disbursements of whatever kind or nature, save only in the event of the grossly
negligent action or the willful misconduct or bad faith of the Subscription
Receipt Agent or the U.S. Escrow Agent, as applicable. It is understood and
agreed that this indemnification shall survive the termination or discharge of
this Agreement or the resignation or removal of the Subscription Receipt Agent
or the U.S. Escrow Agent;     (f)   the Subscription Receipt Agent and the U.S.
Escrow Agent shall be fully protected in acting and relying on any document,
certificate, statement, instrument, opinion, report or notice, believed by it to
be genuine and to have been signed, sent by or on behalf of the proper party or
parties or delivered to it pursuant to this Agreement as to its due execution,
validity and effectiveness and as to the truth and accuracy of any information
contained therein; and     (g)   the Subscription Receipt Agent and the U.S.
Escrow Agent shall not be bound to do or give any notice or take any act,
action, proceeding for the enforcement of any of the obligations of the Company
under this Agreement unless and until it

-37-



--------------------------------------------------------------------------------



 



      shall have received a Receiptholders’ Request specifying the act, action
or proceeding which the Subscription Receipt Agent or the U.S. Escrow Agent is
requested to take, nor shall the Subscription Receipt Agent or the U.S. Escrow
Agent be required to take notice of any default hereunder, unless and until
notified in writing of such default, which notice shall distinctly specify the
default desired to be brought to the attention of the Subscription Receipt Agent
or the U.S. Escrow Agent and in the absence of any such notice, the Subscription
Receipt Agent and the U.S. Escrow Agent may for all purposes of this Agreement
conclusively assume that no default has been made in the observance or
performance of any of the representations, warranties, covenants, agreements, or
conditions contained herein.

10.6   Replacement; Successor by Acquisition

  (a)   Each of the Subscription Receipt Agent and the U.S. Escrow Agent may
resign its appointment and be discharged from all other duties and liabilities
hereunder, subject to this Section 10.6, by giving to the Company not less than
30 days prior notice in writing or such shorter prior notice as the Company may
accept as sufficient. The Receiptholders by special resolution shall have power
at any time to remove the existing Subscription Receipt Agent or the U.S. Escrow
Agent and to appoint a new subscription receipt or escrow agent. In the event of
the Subscription Receipt Agent or the U.S. Escrow Agent, as applicable,
resigning or being removed as aforesaid or being dissolved, becoming bankrupt,
going into liquidation or otherwise becoming incapable of acting hereunder, the
Agents shall forthwith appoint a new subscription receipt or escrow agent unless
a new subscription receipt or escrow agent has already been appointed by the
Receiptholders; but any new subscription receipt or escrow agent so appointed by
the Agents or by the court shall be subject to removal as aforesaid by the
Receiptholders. Any new subscription receipt agent appointed under any provision
of this Section 10.6 shall be a corporation authorized to carry on the business
of a trust company in the Province of Ontario and, if required by the applicable
legislation for any other provinces, in such other provinces. Any new escrow
agent appointed under any provision of this Section 10.6 shall be a corporation
authorized to carry on the business of a trust company in the United States (or
a state thereof) or in the Province of Ontario and, if required by the
applicable legislation for any other provinces, in such other provinces. On any
such appointment the new subscription receipt or escrow agent shall be vested
with the same powers, rights, duties and responsibilities as if it had been
originally named herein as Subscription Receipt Agent or the U.S. Escrow Agent
hereunder. At the request of the Company or the new subscription receipt or
escrow agent, the retiring Subscription Receipt Agent or U.S. Escrow Agent shall
duly assign, transfer and deliver to the new subscription receipt or escrow
agent all property and money held and all records kept by the retiring
Subscription Receipt Agent or U.S. Escrow Agent hereunder or in connection
herewith.

-38-



--------------------------------------------------------------------------------



 



  (b)   Upon the appointment of a successor subscription receipt or escrow
agent, the Company shall promptly notify the Receiptholders thereof in the
manner provided for in Article 11 hereof.     (c)   Any corporation into or with
which the Subscription Receipt Agent or the U.S. Escrow Agent may be merged or
consolidated or amalgamated, or any corporation resulting therefrom to which the
Subscription Receipt Agent or the U.S. Escrow Agent shall be a party, or any
corporation succeeding to the corporate trust business of the Subscription
Receipt Agent or the U.S. Escrow Agent shall be the successor to the
Subscription Receipt Agent or the U.S. Escrow Agent hereunder without any
further act on its part or any of the parties hereto, provided that such
corporation would be eligible for appointment as a successor subscription
receipt or escrow agent under Section 10.6(a).     (d)   Any Subscription
Receipt Certificate certified but not delivered by a predecessor Subscription
Receipt Agent may be delivered by the successor subscription receipt agent in
the name of the predecessor or successor Subscription Receipt Agent.

10.7   Conflict of Interest

  (a)   Each of the Subscription Receipt Agent and the U.S. Escrow Agent
represents to the Company and the Agents that at the time of execution and
delivery hereof no material conflict of interest exists between its role as a
subscription receipt or escrow agent, as applicable, hereunder and its role in
any other capacity and agrees that in the event of a material conflict of
interest arising hereafter it will, within 30 days after ascertaining that it
has such material conflict of interest, either eliminate the same or assign its
appointment as Subscription Receipt Agent or U.S. Escrow Agent, as applicable,
hereunder to a successor subscription receipt or escrow agent, as applicable,
approved by the Company and meeting the requirements set forth in
Section 10.6(a). Notwithstanding the foregoing provisions of this
Section 10.7(a), if any such material conflict of interest exists or hereafter
shall exist, the validity and enforceability of this Agreement and the
Subscription Receipts shall not be affected in any manner whatsoever by reason
thereof.     (b)   Subject to Section 10.7(a), each of the Subscription Receipt
Agent and the U.S. Escrow Agent, in its personal or any other capacity, may buy,
lend upon and deal in securities of the Company and generally may contract and
enter into financial transactions with the Company or any affiliated entity of
the Company without being liable to account for any profit made thereby.

10.8   Acceptance of Appointment

  (a)   The Subscription Receipt Agent hereby accepts the appointment as
subscription receipt agent in this Agreement and agrees to perform its duties
hereunder upon the terms and conditions herein set forth.

-39-



--------------------------------------------------------------------------------



 



  (b)   The U.S. Escrow Agent hereby accepts the appointment as U.S. escrow
agent in this Agreement and agrees to perform its duties hereunder upon the
terms and conditions herein set forth.

10.9   Not to be Appointed Receiver

None of the Subscription Receipt Agent, the U.S. Escrow Agent or any person
related to either agent shall be appointed a receiver, a receiver and manager or
liquidator of all or any part of the assets or undertaking of the Company.

10.10   Anti-Money Laundering and Privacy

Each of the Subscription Receipt Agent and the U.S. Escrow Agent shall retain
the right not to act and shall not be liable for refusing to act if, due to a
lack of information or for any other reason whatsoever, such agent, in its sole
judgment, acting reasonably, determines that such act might cause it to be in
non-compliance with any applicable anti-money laundering or anti-terrorist
legislation, regulation or guideline. Further, should the Subscription Receipt
Agent or the U.S. Escrow Agent, in its sole judgment, acting reasonably,
determine at any time that its acting under this Agreement has resulted in its
being in non-compliance with any applicable anti-money laundering or
anti-terrorist legislation, regulation or guideline, then it shall have the
right to resign on 10 days prior written notice sent to all parties provided
that (a) the Subscription Receipt Agent’s or the U.S. Escrow Agent’s written
notice shall describe the circumstances of such non-compliance; and (b) that if
such circumstances are rectified to the Subscription Receipt Agent’s or the U.S.
Escrow Agent’s satisfaction, acting reasonably, within such 10 day period, then
such resignation shall not be effective.
The parties acknowledge that each of the Subscription Receipt Agent and the U.S.
Escrow Agent may, in the course of providing services hereunder, collect or
receive financial and other personal information about such parties and/or their
representatives, as individuals, or about other individuals related to the
subject matter hereof, and may use such information for the following purposes:

  (a)   to provide the services required under this Agreement and other services
that may be requested from time to time;     (b)   to help such agent manage its
servicing relationships with such individuals; and     (c)   to meet such
agent’s legal and regulatory requirements;

Each party acknowledges and agrees that each of the Subscription Receipt Agent
and the U.S. Escrow Agent may receive, collect, use and disclose personal
information provided to it or acquired by it in the course of this Agreement for
the purposes described above and, generally, in the manner and on the terms
described in its privacy code, which such agent shall make available on its
website or upon request, including revisions thereto. Further, each party agrees
that it shall not provide or cause to be provided to the Subscription Receipt
Agent or the U.S. Escrow Agent any personal information relating to an
individual who is not a party to this Agreement unless that party has assured
itself that such individual understands and has consented to the aforementioned
uses and disclosures.

-40-



--------------------------------------------------------------------------------



 



The Company and Broadband hereby severally represent and warrant to the U.S.
Escrow Agent that reasonable controls have been established and required due
diligence performed to comply with the “Know Your Customer” regulations, the USA
Patriot Act, the Office of Foreign Asset Control (OFAC) regulations and the Bank
Secrecy Act.
ARTICLE 11
GENERAL

11.1   Notice

  (a)   Unless herein otherwise expressly provided, any notice to be given
hereunder to the Company, the Agents, the Subscription Receipt Agent or the U.S.
Escrow Agent shall be deemed to be validly given if delivered by hand courier or
if transmitted by facsimile:

  (i)   if to the Company:         Swisher Hygiene Inc.       4725 Piedmont Row
Drive, Suite 400       Charlotte, North Carolina 28210       U.S.A.        
Attention: Tom Aucamp       Facsimile: (704) 602-7970

with a copy to (which does not constitute notice):

      Osler, Hoskin & Harcourt LLP       1 First Canadian Place       Box 50    
  Toronto, Ontario M5X 1B8         Attention: David Hanick       Facsimile:
(416) 862-6666     (ii)   if to the Agents:         Clarus Securities Inc.      
Suite 1615, Waterfront Centre       200 Burrard Street       Vancouver, British
Columbia V6C 3L6         Attention: Rod Campbell       Facsimile: (604) 605-5704

and to:



-41-



--------------------------------------------------------------------------------



 



      Broadband Capital Management LLC       712 5th Avenue       22nd Floor    
  New York, New York 10019         Attention: Erika Duckett       Facsimile:
(212) 702-9830     (iii)   if to the Subscription Receipt Agent:         Equity
Financial Trust Company       200 University Avenue, Suite 400       Toronto,
Ontario M5H 4H1         Attention: Manager, Corporate Trust Services      
Facsimile: (416) 361-0470     (iv)   if to the U.S. Escrow Agent:        
Continental Stock Transfer & Trust Co.       17 Battery Place, 8th Floor      
New York, NY 10004       U.S.A.         Attention: Accounting Department      
Facsimile: (212) 845-3220

      and any such notice delivered in accordance with the foregoing shall be
deemed to have been received on the date of delivery or, if transmitted by
facsimile on the day of confirmation of transmission by the originating
facsimile or, if such day is not a Business Day, on the first Business Day
following the day of transmission. Accidental error or omission in giving notice
or accidental failure to mail notice to any Receiptholder will not invalidate
any action or proceeding founded thereon.     (b)   The Company, either of the
Agents, the Subscription Receipt Agent or the U.S. Escrow Agent, as the case may
be, may from time to time notify the other parties to this Agreement in the
manner provided in Section 11.1(a) of a change of address which, from the
effective date of such notice and until changed by like notice, shall be the
address of the Company, the Agents, the Subscription Receipt Agent or the U.S.
Escrow Agent, as the case may be, for all purposes of this Agreement.

11.2   Notice to Receiptholders

  (a)   Any notice to the Receiptholders under the provisions of this Agreement
shall be valid and effective if delivered or sent by letter or circular through
the ordinary post addressed to such holders at their post office addresses
appearing on the

-42-



--------------------------------------------------------------------------------



 



      register hereinbefore mentioned and shall be deemed to have been
effectively given on the date of delivery or, if mailed, five Business Days
following actual posting of the notice.     (b)   If, by reason of a strike,
lockout or other work stoppage, actual or threatened, involving postal
employees, any notice to be given to the Receiptholders hereunder could
reasonably be considered unlikely to reach its destination, such notice shall be
valid and effective only if it is delivered personally to such Receiptholders or
if delivered to the address for such Receiptholders contained in the register of
Subscription Receipts maintained by the Subscription Receipt Agent.     (c)  
All notices to joint holders of any Subscription Receipt may be given to
whichever one of the holders thereof is named first in the appropriate register
hereinbefore mentioned, and any notice so given shall be sufficient notice to
all such joint holders of the Subscription Receipt.

11.3   Ownership of Subscription Receipts

The Company, the Subscription Receipt Agent and the U.S. Escrow Agent may deem
and treat the registered owner of any Subscription Receipt Certificate or, in
the case of a transferee who has surrendered a Subscription Receipt Certificate
in accordance with the terms of this Agreement, such transferee, as the absolute
owner of the Subscription Receipt represented thereby for all purposes, and the
Company, the Subscription Receipt Agent and the U.S. Escrow Agent shall not be
affected by any notice or knowledge to the contrary except where the Company,
the Subscription Receipt Agent or the U.S. Escrow Agent is required to take
notice by statute or by order of a court of competent jurisdiction. A
Receiptholder shall be entitled to the rights evidenced by such Subscription
Receipt Certificate free from all equities or rights of set off or counterclaim
between the Company and the original or any intermediate holder thereof and all
persons may act accordingly and the receipt of any such Receiptholder for the
Underlying Common Shares which may be acquired pursuant thereto shall be a good
discharge to the Company and the Subscription Receipt Agent for the same and
neither the Company nor the Subscription Receipt Agent shall be bound to inquire
into the title of any such holder except where the Company or the Subscription
Receipt Agent is required to take notice by statute or by order of a court of
competent jurisdiction.

11.4   Proof of Execution of Instruments

  (a)   The Company, the Subscription Receipt Agent may accept as sufficient
evidence of the fact and date of the signing of any requisition, direction,
consent, instrument or other document by any person (i) the signature of any
officer of any bank, trust company, or other depositary satisfactory to the
Subscription Receipt Agent as witness of such execution, (ii) the certificate of
any notary public or other officer authorized to take acknowledgements of deeds
to be recorded at the place where such certificate is made that the person
signing acknowledged to him the execution thereof, or (iii) a statutory
declaration of a witness of such execution, and in respect of a corporate
Receiptholder shall include a certificate of

-43-



--------------------------------------------------------------------------------



 



      incumbency together with a certified resolution authorizing the person who
signed such instrument to sign such instrument.

11.5   Satisfaction and Discharge of Agreement

Upon the earliest of: (a) the issuance of share certificates evidencing
Underlying Common Shares to all holders of Subscription Receipts and payment of
all monies required to be paid to all holders of Subscription Receipts as
provided in Section 3.3(a) or 3.4 and the payment of monies required to be paid
to the Company pursuant to Section 3.2(a), 3.2(b) or (c) the payment of all
monies required where Termination occurs as provided in Section 3.5(c), this
Agreement shall cease to be of further effect and the Subscription Receipt Agent
and the U.S. Escrow Agent, on demand of and at the cost and expense of the
Company and upon delivery to the Subscription Receipt Agent and the U.S. Escrow
Agent of a certificate of the Company stating that all conditions precedent to
the satisfaction and discharge of this Agreement have been complied with, shall
execute proper instruments acknowledging satisfaction of and discharging this
Agreement. Notwithstanding the foregoing, the indemnities provided to the
Subscription Receipt Agent and the U.S. Escrow Agent by the Company hereunder
shall remain in full force and effect and survive the termination of this
Agreement.

11.6   Provisions of Agreement and Subscription Receipts for the Sole Benefit of
Parties and Receiptholders

Nothing in this Agreement or in the Subscription Receipt Certificates, expressed
or implied, shall give or be construed to give to any person other than the
parties hereto, the Receiptholders and the transferees of Subscription Receipts
as contemplated in Sections 2.14, 3.3 and 3.5 as the case may be, any legal or
equitable right, remedy or claim under this Agreement, or under any covenant or
provision herein or therein contained, all such covenants and provisions being
for the sole benefit of the parties hereto, the Receiptholders and such
transferees.

11.7   Effect of Execution

Notwithstanding any provision of this Agreement, should any Subscription Receipt
Certificates be issued and certified in accordance with the terms hereof prior
to the actual time of execution of this Agreement by the Company and the
Subscription Receipt Agent, any such Subscription Receipt Certificates shall be
void and of no value and effect until such actual execution.

11.8   Time of Essence

Time is and shall remain of the essence of this Agreement.

11.9   Counterparts

This Agreement may be executed and delivered in counterparts, each of which when
so executed and delivered shall be deemed to be an original and such
counterparts together shall constitute one and the same instrument and
notwithstanding their date of execution they shall be deemed to be dated as of
the date hereof.
[Remainder of this page intentionally left blank]

-44-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of this
23 day of February, 2011.

           

SWISHER HYGIENE INC.
      By:   /s/ Thomas Aucamp    

           
CLARUS SECURITIES INC.
      By:   /s/ Rod Campbell    

           
BROADBAND CAPITAL MANAGEMENT LLC
      By:   /s/ Philip Wagenheim    

           
TD SECURITIES INC.
      By:   /s/ Roman Gula    

           
EQUITY FINANCIAL TRUST COMPANY
      By:   /s/ Carol Mikos                     By:   /s/ Derrice Richards    

 



--------------------------------------------------------------------------------



 



         

            CONTINENTAL STOCK TRANSFER & TRUST CO.
      By:   /s/ Frank A. DiPaolo                    

-2-



--------------------------------------------------------------------------------



 



         

SCHEDULE “A”
FORM OF SUBSCRIPTION RECEIPT CERTIFICATE
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S.
SECURITIES ACT IF AVAILABLE, (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY STATE SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT, IN
CONNECTION WITH A TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, AN OPINION OF
COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN
PROVIDED TO THE COMPANY TO SUCH EFFECT.
UNLESS PERMITTED UNDER SECURITIES LEGISLATION AND CONSENTED TO BY SWISHER
HYGIENE INC. AND CLARUS SECURITIES INC., THE HOLDER OF THIS SECURITY MUST NOT
TRADE THE SECURITY BEFORE JUNE 24, 2011.
SWISHER HYGIENE INC.
(A corporation incorporated under and
governed by the laws of Delaware)

     
Number: _________
  ______________ Subscription Receipts

THIS IS TO CERTIFY THAT
(the “holder”) is the registered holder of ______________ Subscription Receipts
represented hereby.
The Subscription Receipts represented by this Subscription Receipt certificate
(the “Certificate”) are issued pursuant to a Subscription Receipt Agreement (the
“Agreement”) dated February 23, 2011 between Swisher Hygiene Inc. (the
“Company”), Clarus Securities Inc., Broadband Capital Management LLC and TD
Securities Inc., as agents, Equity Financial Trust Company, as the subscription
receipt agent (the “Subscription Receipt Agent”) and Continental Stock Transfer
& Trust Co., as the U.S. escrow agent.

A-1



--------------------------------------------------------------------------------



 



Capitalized terms used in the Agreement have the same meaning herein as in the
Agreement, unless otherwise defined.
Subject to Section 2.3 of the Agreement, each Subscription Receipt entitles the
holder to receive on the Acquisition Closing Date, in accordance with the terms
of, and subject to, the Agreement to automatically receive, without the payment
of any additional consideration, one Common Share for each Subscription Receipt
(subject to adjustments in certain circumstances as herein provided) held by the
Receiptholder. Until such time as the Proceeds have been delivered in accordance
with Section 2.2(a) or (b) of the Agreement, this Subscription Receipt
Certificate will be of no force or effect and may be cancelled by the Company at
any time without recourse or liability to the holder.
The Subscription Receipts represented hereby are issued under and pursuant to
the Agreement. Reference is hereby made to the Agreement and any and all other
instruments supplemental or ancillary thereto for a full description of the
rights of the holders of the Subscription Receipts and the terms and conditions
upon which such Subscription Receipts are, or are to be, issued and held, all to
the same effect as if the provisions of the Agreement and all instruments
supplemental or ancillary thereto were herein set forth, and to all of which
provisions the holder of these Subscription Receipts by acceptance hereof
assents. In the event of a conflict or inconsistency between the terms of the
Agreement and this Certificate, the terms of the Agreement shall prevail.
The holding of the Subscription Receipts evidenced by this Certificate shall not
constitute the holder hereof a Shareholder or entitle such holder to any right
or interest in respect thereof except as herein and in the Agreement expressly
provided.
The Agreement contains provisions making binding upon all holders of
Subscription Receipts outstanding thereunder resolutions passed at meetings of
such holders held in accordance with such provisions and by instruments in
writing signed by the holders of a specified majority of the outstanding
Subscription Receipts.
The Subscription Receipts evidenced by this Certificate may be transferred on
the register kept at the offices of the Subscription Receipt Agent by the
registered holder hereof or his legal representatives or his attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Subscription Receipt Agent, only upon payment of the charges provided for in the
Agreement and upon compliance with such reasonable requirements as the
Subscription Receipt Agent may prescribe (including compliance with the legends
hereon). The transfer register shall be closed effective as of the Acquisition
Closing Time or 5:00 p.m. (Toronto time) on the Termination Date.
This Certificate shall not be valid for any purpose whatever unless and until it
has been countersigned by or on behalf of the Subscription Receipt Agent.
After the Termination Time, this Certificate and all rights hereunder, other
than the right to receive the Proceeds (plus pro rata interest thereon) will be
void and of no further value or effect.

A-2



--------------------------------------------------------------------------------



 



Time shall be of the essence hereof. This Certificate is governed by the laws of
the Province of Ontario and the laws of Canada applicable therein.
IN WITNESS WHEREOF the Company has caused this Certificate to be signed by a
duly authorized representative as of February 23, 2011.

            SWISHER HYGIENE INC.
      By:           Name:           Title:                 By:           Name:  
        Title:        

            EQUITY FINANCIAL TRUST COMPANY
as Subscription Receipt Agent
      By:           Authorized Signatory          Date of
Countersigned:                                               

A-3



--------------------------------------------------------------------------------



 



         

SCHEDULE “B”
FORM OF NOTICE

     
TO:
  EQUITY FINANCIAL TRUST COMPANY (the “Subscription Receipt Agent”)


 
  CONTINENTAL STOCK TRANSFER & TRUST CO. (the “U.S. Escrow Agent”)

 
Reference is made to the Subscription Receipt Agreement made as of February 23,
2011 among the undersigned, the Subscription Receipt Agent and the U.S. Escrow
Agent (capitalized terms used herein without definition having the meanings
specified therein).
In accordance with the provisions of the Subscription Receipt Agreement, we are
writing to advise you that the closing of the Acquisition has occurred on or
before the Termination Time.
The Subscription Receipt Agent, in its capacity as the Canadian escrow agent, is
hereby irrevocably directed to pay, promptly after the Acquisition Closing Time,
from the Canadian Escrowed Funds to Clarus, an amount equal to $l. Further, the
Subscription Receipt Agent is hereby irrevocably directed to pay on the Special
Payment Date from the Canadian Escrowed Funds to the Canadian and non-U.S.
resident holders, an amount equal to $l. The Subscription Receipt Agent shall
pay $l to the Company.
The U.S. Escrow Agent is hereby irrevocably directed to pay on the Special
Payment Date from the U.S. Escrowed Funds to the U.S. resident holders, an
amount equal to $l. The U.S. Escrow Agent shall pay $l to the Company.
The Subscription Receipt Agent, in its capacity as the registrar and transfer
agent of the Common Shares, is hereby irrevocably directed and authorized to
issue and deliver on behalf of the Company, certificates representing l Common
Shares to the persons to whom such Common Shares are to be issued pursuant to
the Agreement and the treasury order attached hereto as Appendix “1”, effective
as at the Acquisition Closing Time, which is l, 2011, all as provided in Section
3.3 of the Agreement. The Common Shares shall be deemed to be issued at the
Acquisition Closing Time notwithstanding that certificates evidencing such
Common Shares have not been issued. We hereby confirm that the allotment and
issue of these Common Shares has been duly authorized by all necessary action.
[Remainder of page intentionally left blank.]

B-1



--------------------------------------------------------------------------------



 



The foregoing direction is irrevocable and shall constitute your good and
sufficient authority for issuing the Common Shares as directed above.
DATED the                  day of                                   , 2011.

            SWISHER HYGIENE INC.
      By:        

            CLARUS SECURITIES INC.
      By:        

            BROADBAND CAPITAL MANAGEMENT LLC
      By:        

            TD SECURITIES INC.
      By:      

B-2



--------------------------------------------------------------------------------



 



         

Appendix “1”
TREASURY ORDER
(Private Placement Shares)
____________ ____, 2011
EQUITY FINANCIAL TRUST COMPANY
l
The undersigned hereby authorizes and irrevocably directs Equity Financial Trust
Company to issue, register and countersign certificates in definitive form for
fully paid and non-assessable common shares (the “Shares”) in the capital of
Swisher Hygiene Inc. (the “Company”) to the persons and for the number of common
shares set out opposite their name in Schedule “A” attached hereto.
You are further authorized and directed to affix on the Shares the legends as
set out on Schedule “B” attached hereto.
Upon issuance, the undersigned confirms that the Company will have received full
consideration for the Shares and the Shares will have been issued as fully paid
and non-assessable common shares to the persons or entities named. These Shares
are being issued as previously unissued securities of the Company pursuant to
exemptions from the registration and prospectus requirements of the Securities
Act (Ontario) and have been attributed an issue price of CDN$l per share.
Pursuant to a letter dated February l, 2011, the Toronto Stock Exchange
conditionally accepted the application to issue the Shares.

          SWISHER HYGIENE INC.
      Per:         Director              Per:           Senior Executive
Officer     

B-3



--------------------------------------------------------------------------------



 



         

SCHEDULE “C”
LEGENDS
The following legend shall be affixed to the certificates of all of the
Underlying Common Shares:

      THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR
ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES,
AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S.
SECURITIES ACT IF AVAILABLE, (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY STATE SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT, IN
CONNECTION WITH A TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, AN OPINION OF
COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN
PROVIDED TO THE COMPANY TO SUCH EFFECT.

The following legends shall be affixed to the certificates of all of the
Underlying Common Shares if issued prior to the date that is before June 24,
2011:

      THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO
STOCK EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH
THE FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND
CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY”
IN SETTLEMENT OF TRANSACTIONS ON THE TSX.

      UNLESS PERMITTED UNDER SECURITIES LEGISLATION AND CONSENTED TO BY SWISHER
HYGIENE INC. AND CLARUS SECURITIES INC., THE HOLDER OF THIS SECURITY MUST NOT
TRADE THE SECURITY BEFORE JUNE 24, 2011.

C-1